         Case 1:19-cv-00090-TMR Document 9               Filed 09/16/19     Page 1 of 76



                  UNITED STATES COURT OF INTERNATIONAL TRADE


                                                     )
SIEMENS HEALTHCARE DIAGNOSTICS,                      )
A SUBSIDIARY OF SIEMENS MEDICAL                      )
SOLUTIONS USA, INC.                                  )
                                                     )
               Plaintiff,                            )
                                                     )       Case No. 19-cv-00090
       v.                                            )
                                                     )
UNITED STATES,                                       )
                                                     )
               Defendant,                            )
                                                     )


                                          COMPLAINT


       Plaintiff Siemens Healthcare Diagnostics, a subsidiary of Siemens Medical Solutions

USA, Inc. (“Siemens” or “Plaintiff”), by and through its attorneys, alleges and states the

following cause of action:

                             I. JURISDICTION AND STANDING

1. Siemens brings this action to contest thirteen (13) protests denied by U.S. Customs &

   Border Protection (CBP) under Section 515 of the Tariff Act of 1930, as amended (19

   U.S.C. § 1515) and the unlawful liquidation of entries of merchandise by the U.S. Customs

   and Border Protection (“Customs” or “CBP”), an agency of the United States.

2. This Court has exclusive jurisdiction of this civil action pursuant to 28 U.S.C. § 1581(a).

3. Siemens has paid all liquidated duties and fees required on the entries involved in this

   action.

4. Plaintiff is the importer of record and actual owner of all merchandise covered by the

   entries involved in this action.
                                                1
         Case 1:19-cv-00090-TMR Document 9                Filed 09/16/19     Page 2 of 76



5. Siemens has standing pursuant to 28 U.S.C. § 2631(a), because it timely filed the subject

    protests pursuant to Section 514 of the Tariff Act of 1930 (19 U.S.C. § 1514), which were

    subsequently denied by CBP.

6. Plaintiff’s protests of the liquidation of the entries and classification of the merchandise

    that are the subject of this action were filed within 180 days of CBP’s liquidation of the

    subject entries, and therefore were timely filed pursuant to 19 U.S.C. § 1514(c)(3).

7. Plaintiff filed this action within 180 days after receipt of CBP’s denial of the protests as

    required by 28 U.S.C. § 2636(a)(1).

                               II. FACTUAL ALLEGATIONS

    A. Background on Products

8. The imported goods that are the subject of this action are various 3gAllergy™ Allergen

    Panels (hereinafter “subject goods”). The subject goods consist of a protein extract derived

    from natural sources, which is contained in a liquid carrier medium.

9. The protein extract is derived from natural sources bonded to the d-biotin Hexahydro-2-

    oxothieno(3,4-d)-imidazole-4-pentanoic acid (CAS No. 58-85-5) (“Vitamin B7”). A complete

    list of the subject goods is included as Exhibit A.

10. One such product is identified commercially as “IMMULITE 2000 Olive 40T” (hereinafter

    “Olive 40T”), which i s a ligand-labeled (d-biotin) allergen, consisting of a protein extract

    derived from olive tree pollen bonded to Vitamin B7.

11. The subject goods are primarily immunological reagents (allergen) used with a separately

   imported in vitro diagnostic “test kit” (i.e., the IMMULITE 2000 3gAllergy Specific IgE”

   diagnostic test kit) used in the diagnosis of allergic disorders. See Exhibit B.

12. The diagnostic test kit has both a solid phase and a liquid phase. The solid phase of the test kit

                                                 2
         Case 1:19-cv-00090-TMR Document 9                Filed 09/16/19     Page 3 of 76



    is a plastic bead coated with a biologically derived protein called streptavidin, (CAS No.

    9013-20-1).

 13. The diagnostic test kit, used in conjunction with the subject goods as part of a testing

    procedure, can help a physician identify whether an individual is sensitive to a particular

    allergen. The Olive 40T product referred to in ¶ 10 is used specifically to identify whether an

    individual is sensitive to olive tree pollen.

 14. The subject goods will undergo either one or three chemical reactions as part of the

    aforementioned “testing” procedure, depending on whether a particular antibody exists in the

    human blood sample.

15. The test procedure is itself a two-step procedure for detecting whether a human blood sample

    contains antibodies for specific allergens, with a chemiluminescent immunoassay procedure.

    Plaintiff provides the test procedure instructions as Exhibit B.

16. During the first step of the test procedure, the streptavidin coated bead, the subject goods, and

    a human blood sample are mixed together and incubated for 30 minutes.

17. During this phase, two separate chemical reactions occur. The first chemical reaction always

    occurs, which is when the subject goods react with and chemically bind to the streptavidin

    protein on the plastic bead.

18. The second chemical reaction occurs only if the human blood sample contains the IgE

    antibody specific for the olive tree pollen (the subject goods). During this step, if specific IgE

    to olive tree pollen was present in the human blood sample and has bound to the subject

    goods, the alkaline phosphatase binds to the IgE attached to the subject goods.

19. Once these reactions are complete, excess liquids are removed by centrifugation and a

    (chemiluminescent) substrate is added to the reaction tube containing the plastic beads. The

    (chemiluminescent) light signal generated in the reaction tube is proportional to the bound
                                                    3
         Case 1:19-cv-00090-TMR Document 9                 Filed 09/16/19   Page 4 of 76



    alkaline phosphatase that was conjugated to the murine monoclonal anti-human IgE antibody.

20. The final reaction product is placed into an “Immulite 2000” analyzer, which will then

    indicate whether the subject goods have undergone all three of the reactions described in ¶¶

    17 and 18 by detecting the amount of alkaline phosphatase present, thus determining whether

    the antibody was present in the human blood sample used for the test.

21. The chemiluminescent light signal is photometrically measured by the analyzer and compared

    against known standards to determine whether there is any IgE in the patient sample.

    B. Plaintiff’s Importation and CBP’s Misclassification

22. Between November 18, 2016 and August 20, 2018, Siemens entered multiple shipments of the

    subject goods at the Ports of Indianapolis, IN; Memphis, TN; and Chicago, IL. See Exhibit C

    for a complete list of entries, entry dates, and liquidation dates.

23. As shown in Exhibit C, Siemens entered a total of three thousand seven hundred and ninety-

    six (3,796) entry line numbers of the subject goods across seventy-four (74) entries, all of

    which are subject to this action.

24. Between November 25, 2016 and February 1, 2019, CBP liquidated all subject entries under

    subheading, 3824.99.92, of the Harmonized Tariff Schedule of the United States (“HTSUS”),

    a basket category which provides as follows: “Prepared binders for foundry molds or cores;

    chemical products and preparations of the chemical or allied industries (including those

    consisting of mixtures of natural products), not elsewhere specified or included: Other: Other:

    Other: Other: Other: Other.” This subheading carries a duty rate of 5% ad valorem. Plaintiff

    paid all customs duties as instructed by CBP.

25. Between January 13, 2017, and February 1, 2018, Siemens timely filed thirteen (13)

    administrative protests with the Port of Indianapolis, IN, contesting that CBP’s liquidation of

    the subject goods under HTSUS subheading 3824.99.92 was unlawful.             See Exhibit D.
                                                  4
         Case 1:19-cv-00090-TMR Document 9               Filed 09/16/19     Page 5 of 76



    Plaintiff requested Additional Further Review (“AFR”) for all of the protests identified in the

    Exhibit, except for Protest No. 4110-19-100065.

26. In its protest, Siemens argued principally that the subject goods should be classified as a

    “reagent” under 3822.00.5090, HTSUS because it is used in such a way via a chemical

    “reaction”, thereby “creating a different material” which is then “bound to an anti-biotin

    bead.” See Exhibit D at 3. Siemens pointed out that the fact that the subject good “directly

    reacts” with various compounds to produce a new and “different material” means that it is an

    “in vitro diagnostic test reagent and appropriately classified” as such (under GRI 1) under

    3822.00.5090, HTSUS, as a “reagent.” See id.

27. Siemens argued that such a classification was consistent with Headquarters Ruling Letter

    (“HQ”) H129336, which defines a reagent as “a substance employed as a test to determine the

    presence of some other substance by means of the reaction which is produced” and that

    “typically, a reagent is mixed with another chemical, reacts with it, and its consumed in that

    reaction, creating a different set of chemicals. See Exhibit D at 3, citing HQ H129336.

    Siemens argued in its protest that this is precisely what happens with the subject goods.

28. Plaintiff contended, therefore, that the subject goods were properly classified under HTSUS

    subheading 3822.00.5090 as a reagent, which provides as follows: “Diagnostic or laboratory

    reagents on a backing and prepared diagnostic or laboratory reagents, whether or not on a

    backing, other than those of heading 3002 or 3006; certified reference materials: Diagnostic or

    laboratory reagents on a backing, prepared diagnostic or laboratory reagents, whether or not

    on a backing, other than those of heading 3002 or 3006: Other.” See HTSUS 3822.00.50.90.

    (emphasis added). This subheading is duty-free.

29. Plaintiff’s initial AFR was granted on February 17, 2017. The denied protest was reviewed

    by CBP, which later published ruling HQ H286756 (November 13, 2018), instructing the Port
                                                 5
          Case 1:19-cv-00090-TMR Document 9                Filed 09/16/19     Page 6 of 76



    of Cleveland to deny Protest No. 4110-17-100015. See Exhibit E. On January 16, 2019,

    CBP denied the twelve protests filed between January 13, 2017, and December 4, 2017, listed

    in ¶ 25, supra, in full. On May 29, 2019, CBP denied the Protest No. 411019100065, supra, in

    full. CBP based its denials on CBP ruling HQ H286756. See Exhibit E.

30. CBP ruling HQ H286756 relied upon CBP Laboratory Report No. NY20160561, issued by

    CBP’s Laboratory and Scientific Services Division on August 29, 2016. This report was

    issued in relation to testing done by CBP on a sample of the “IMMULITE Olive 40T”

    product. See Exhibit F.

31. CBP Laboratory Report No. NY20160561 states, in pertinent part: “The product is a mixture of

    antigens, derived from olive trees, chemically bound to molecules of biotin. During

    performance of the test, the antigen portion binds to specific antibodies contained in the

    patient’s blood.” See Exhibit F. (emphasis added).

32. By stating in the laboratory report that the product has antigens “chemically bound” to other

    molecules, CBP acknowledged that the product engages in a “chemical” reaction.

33. Indeed, this is the very essence of the definition of a chemical reaction, which is a reaction that

    “rearranges the constituent atoms of the reactants to create different substances as products.”

    See https://www.britannica.com/science/chemical-reaction (last checked July 31, 2019).

34. Similarly, the Compact Oxford English Dictionary, Second Edition (p. 271, 1991), defines

    the term “reagent” as “a substance employed as a test to determine the presence of some

    other substance by means of the reaction which is produced. Now, any substance employed in

    chemical reactions.” See Exhibit E (emphasis added); See also HQ H129336, at 4 (included

    as Exhibit G).

35. Hawley’s Condensed Chemical Dictionary defines a reagent, in part, as “any substance used

    in a reaction for the purpose of detecting, measuring, examining, or analyzing other
                                                  6
         Case 1:19-cv-00090-TMR Document 9               Filed 09/16/19    Page 7 of 76



    substances.” See Exhibit E; See also HQ H259355, at 9 (included as Exhibit H).

                                        III. COUNT ONE

36. Siemens reaffirms and re-alleges each allegation contained in ¶¶ 1 through 35 above as if

    fully set forth herein.

37. Plaintiff’s imported 3gAllergy™ Allergen Panels are clearly “reagents” within the meaning

    of that term as used in the HTSUS.         The subject goods clearly undergo the requisite

    “chemical reaction”, and they otherwise meet the definition of that term.

38. As such, the subject goods are specifically described at the four-digit level by heading 3822,

    HTSUS (“prepared diagnostic or laboratory reagents, whether or not on a backing”)

    (emphasis added).

39. Therefore, under the General Rules of Interpretation (“GRI”), CBP should have classified

    Plaintiff’s entries of the subject goods as “prepared diagnostic or laboratory reagents” under

    heading 3822, HTSUS. CBP’s classification and liquidation of Plaintiff’s subject goods

    under heading 3824, HTSUS (“preparations of the chemical or allied industries … not

    elsewhere specified or included) was contrary to law.

40. CBP’s decision to classify the goods under a different heading (i.e. 3824) was directly

    contrary to the meaning of the term “reagent” as used in HTSUS 3822, and it was directly

    contrary to several of CBP’s prior rulings regarding the proper classification of “reagents”,

    including HQ H129336 and HQ H259355.             CBP’s actions in doing so were arbitrary,

    capricious, an abuse of discretion, and otherwise contrary to law.

41. At the subheading level, the subject goods are properly classified under subheading

    3822.00.5090, HTSUS, which provides for “[P]repared diagnostic or laboratory reagents,

    whether or not on a backing, other than those of heading 3002 or 3006 … : [p]repared
                                                7
        Case 1:19-cv-00090-TMR Document 9               Filed 09/16/19   Page 8 of 76



   diagnostic or laboratory reagents, whether or not on a backing, other than those of heading

   3002 or 3006: Other: Other,” pursuant to GRI 1.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays that this Court enter judgment against

Defendant and award the following relief:

      a. Hold unlawful CBP’s liquidation of Plaintiff’s entries of subject goods under HTSUS

          3824;

      b. Hold unlawful CBP’s denial of Plaintiff’s protests;

      c. Determine as a matter of law that the subject goods which consist of ligand-labeled

          (d-biotin) allergens (a protein extract derived from natural sources bonded to the d-

          biotin Hexahydro-2-oxothieno(3,4-d)-imidazole-4-pentanoic acid (CAS No. 58-85-5))

          contained in a liquid carrier medium are “reagents” and properly classified under

          HTSUS subheading 3822.00.5090;

      d. Order CBP to reliquidate the subject entries accordingly and to refund to Plaintiff all

          excess duties assessed, plus interest as provided by law;

      e. Award Plaintiff costs and attorney’s fees and expenses as permitted by law; and

      f. Grant Plaintiff such further and additional relief as this Court may deem just and

          proper.




                                                8
        Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19    Page 9 of 76



                                  Respectfully submitted,




                                  Robert LaFrankie
                                  Daniel Cannistra
                                  Aaron Marx

                                  Crowell & Moring LLP
                                  1001 Pennsylvania Avenue, N.W.
                                  Washington, D.C. 20004-2595
                                  (202) 624-2500
                                  amarx@crowell.com

                                  Counsel for Siemens Healthcare Diagnostics, a
                                  subsidiary of Siemens Medical Solutions USA, Inc.


Dated: September 16, 2019




                                    9
        Case 1:19-cv-00090-TMR Document 9              Filed 09/16/19       Page 10 of 76



                                    LIST OF EXHIBITS


Exhibit A    List of all “3gAllergy™ Allergen Panels” at issue

Exhibit B    Instructions and Test Procedure for the IMMULITE Olive 2000 3gAllergy

             Specific IgE diagnostic test kit, entitled “3gAllergy™ Specific IgE Universal

             Kit”

Exhibit C    Complete list of entries, entry dates, and liquidation dates

Exhibit D    Memorandum in Support of Protest No. 4110-17-100015

Exhibit E    CBP Headquarters Ruling Letter H286756

Exhibit F    CBP Laboratory Report NY20160561

Exhibit G    CBP Headquarters Ruling Letter H129336

Exhibit H    CBP Headquarters Ruling Letter H259355
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 11 of 76




                   Exhibit A
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 12 of 76
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 13 of 76
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 14 of 76
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 15 of 76
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 16 of 76
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 17 of 76
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 18 of 76
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 19 of 76




                   Exhibit B
Case 1:19-cv-00090-TMR Document 9                 Filed 09/16/19       Page 20 of 76




             3gAllergy™ Specific IgE
             Universal Kit




     For use on IMMULITE® 2000 systems
     (IMMULITE 2000 and IMMULITE 2000 XPi automated immunoassay analyzers)
Case 1:19-cv-00090-TMR Document 9                                 Filed 09/16/19                  Page 21 of 76
                               ®
     IMMULITE 2000 3gAllergy™
     Specific IgE Universal Kit
                                                           phase are not supplied in the kit but are
     English                                               required for the run.
                                                           In the first cycle, the patient sample and
                                                           the ligand-labeled specific allergen are
     Intended Use: For in vitro diagnostic use
                         ®                                 incubated together with the coated bead
     with the IMMULITE 2000 Systems
                                                           for 30 minutes. During this time, specific
     Analyzers — for the quantitative
                                                           IgE in the sample binds to the ligand-
     measurement of allergen-specific IgE in
                                                           labeled allergen, which in turn binds to the
     human serum, as an aid in the clinical
                                                           anti-ligand on the bead. Unbound sample
     diagnosis of IgE-mediated allergic
                                                           is then removed by centrifugal washes.
     disorders. The test results are to be used
     in conjunction with clinical findings and             In the second cycle, the enzyme
     other laboratory tests.                               conjugated monoclonal murine
                                                           anti-human IgE antibody is added to the
     Catalog Number: L2KUN6 (600 tests)
                                                           original reaction tube for additional
     Test Code: SPE Color: Light Gray                      30 minutes incubation. The enzyme
                                                           conjugated monoclonal murine
     Summary and Explanation                               anti-human IgE antibody binds to
                                                           immobilized IgE. The unbound enzyme
     Many allergies are mediated by
                                                           conjugate is removed by centrifugal
     immunoglobulins of the IgE class. In
                                                           washes. Finally, chemiluminescent
     sensitized individuals suffering from this
                                                           substrate is added to the reaction tube
     immediate (atopic or anaphylactic) type of
                                                           containing the bead and the signal is
     allergy, IgE molecules act as points of
                                                           generated in proportion to the bound
     contact between the allergen and
                                                           enzyme.
     specialized cells that release histamine
     and other agents upon exposure to the                 Incubation Cycles: 2 × 30 minutes
     allergen; this initiates the events which we          Time to First Result: 65 minutes
                                        5,9
     recognize as allergic reactions. When
     evaluated in the light of other clinical and          Specimen Collection
     laboratory findings, in vitro allergen-
                                                           The use of an ultracentrifuge is
     specific IgE tests can help the physician
                                                           recommended to clear lipemic samples.
     identify the allergen (or allergens) to which
     an individual is sensitive.                           Hemolyzed samples may indicate
                                                           mistreatment of a specimen before receipt
     Principle of the Procedure                            by the laboratory; hence the results should
                                                           be interpreted with caution.
     IMMULITE 2000 3gAllergy™ Specific IgE
     is a solid-phase, two-step,                           Centrifuging serum samples before a
     chemiluminescent immunoassay that                     complete clot forms may result in the
     exploits liquid phase kinetics in a bead              presence of fibrin. To prevent erroneous
     format.
             10,11
                   It represents a significant             results due to the presence of f brin,
     advance over conventional methods                     ensure that complete clot formation has
     relying on allergens attached to a                    taken place prior to centrifugation of
     solid-phase support, such as a paper disk.            samples. Some samples, particularly
                                                           those from patients receiving
     The solid phase (bead) is coated with                 anticoagulant therapy, may require
     anti-ligand. The liquid phase consists of             increased clotting time.
     alkaline phosphatase (bovine calf
     intestine) conjugated to monoclonal                   Blood collection tubes from different
     murine anti-human IgE antibody in a                   manufacturers may yield differing values,
     human/nonhuman serum buffer matrix.                   depending on materials and additives,
     Individual ligand-labeled allergens in liquid         including gel or physical barriers, clot
                                                           activators. IMMULITE 2000 3gAllergy™


     2                              IMMULITE 2000 3gAllergy™ Specific IgE Universal Kit (PIL2KUND-31, 2017-12-13)
Case 1:19-cv-00090-TMR Document 9                                        Filed 09/16/19          Page 22 of 76
     Specific IgE has not been tested with all                    Follow universal precautions, and handle
     possible variations of tube types.                           all components as if capable of
     Volume Required: 50 µL serum                                 transmitting infectious agents. Source
                                                                  materials derived from human blood were
     Storage: 7 days at 2–8°C*, or                                tested and found nonreactive for syphilis;
                        13
     6 months at –20°C.                                           for antibodies to HIV 1 and 2; for
     * Data on file at Siemens Healthcare                         hepatitis B surface antigen; and for
     Diagnostics.                                                 antibodies to hepatitis C.
                                                                  Sodium azide, at concentrations less than
     Warnings and Precautions                                     0.1 g/dL, has been added as a
     For in vitro diagnostic use.                                 preservative. On disposal, flush with large
                                                                  volumes of water to prevent the buildup of
                   CAUTION! POTENTIAL                             potentially explosive metal azides in lead
                   BIOHAZARD                                      and copper plumbing.
                   Contains human source
                   material. Each donation of                     Chemiluminescent Substrate: Avoid
                   human blood or blood                           contamination and exposure to direct
                   component was tested by                        sunlight. (See insert.)
                   FDA-approved methods for the
                   presence of antibodies to human                Water: Use distilled or deionized water.
                   immunodeficiency virus type 1
                   (HIV-1) and type 2 (HIV-2) as                  Materials Supplied
                   well as for hepatitis B surface
                   antigen (HBsAg) and antibody to                Components are a matched set. Labels on
                   hepatitis C virus (HCV). The test              the inside box are needed for the assay.
                   results were negative (not
                   repeatedly reactive). No test                  3gAllergy™ Specific IgE Bead Pack
                   offers complete assurance that                 (L2UN12)
                   these or other infectious agents
                   are absent; this material should
                                                                  With barcode. 200 beads, coated with
                   be handled using good                          anti-ligand. Stable at 2–8°C until
                   laboratory practices and                       expiration date.
                   universal precautions.115-117                  L2KUN6: 3 packs
     CAUTION: This device contains material                       3gAllergy™ Specific IgE Reagent
     of animal origin and should be handled as                    Wedge (L2UNA6)
     a potential carrier and transmitter of                       With barcode. 30 mL alkaline
     disease.                                                     phosphatase (bovine calf intestine)
      H412                Harmful to aquatic life                 conjugated to monoclonal murine
                          with long lasting effects.              anti-human IgE antibody in a
      P273, P501          Avoid release to the                    human/nonhuman serum buffer matrix,
                          environment. Dispose of                 dispensed equally into chambers B and C.
                          contents and container in               Stable at 2–8°C until expiration date.
                          accordance with all local,
                                                                  L2KUN6: 1 wedge
                          regional, and national
                          regulations.                            Before use, tear off the top of the label at
                          Contains: 2-methyl-2H-                  the perforations, without damaging the
                          isothiazol-3-one;                       barcode. Remove the foil seal from the top
                          nonylphenol, ethoxylated;
                          3gAllergy Specific IgE
                                                                  of wedge; snap the sliding cover down into
                          Reagent Wedge                           the ramps on the reagent lid.

     Reagents: Store at 2–8°C. Dispose of in                      3gAllergy™ Specific IgE Adjustors
     accordance with applicable laws.                             (L2UNJ3, L2UNJ4)
     Caution: This device contains material of                    Two vials (Low and High), 2.0 mL each, of
     animal origin and should be handled as                       human IgE in a nonhuman serum matrix,
     a potential carrier and transmitter                          with preservative. Stable at 2–8°C for
     of disease.                                                  30 days after opening, or for 6 months
                                                                  (aliquotted) at –20°C.
     Safety data sheets (MSDS) available on                       L2KUN6: 2 sets
     www.siemens.com/diagnostics.


     IMMULITE 2000 3gAllergy™ Specific IgE Universal Kit (PIL2KUND-31, 2017-12-13)                             3
Case 1:19-cv-00090-TMR Document 9                                    Filed 09/16/19                  Page 23 of 76
     Before making an adjustment, place the                   Barcode labels are provided for use with
     appropriate Aliquot Labels (supplied with                the diluent. Before use, place an
     the kit) on test tubes so that the barcodes              appropriate label on a 16 × 100 mm test
     can be read by the on-board reader.                      tube, so that the barcodes can be read by
                                                              the on-board reader.
     3gAllergy™ Specific IgE Adjustor                         L2UNZ: 3 labels
     Antibody (L2UNS1)                                        L2SUBM: Chemiluminescent Substrate
     Two tubes, 2.75 mL each of liquid,                       L2PWSM: Probe Wash
     ready-to-use ligand-labeled polyclonal                   L2KPM: Probe Cleaning Kit
     goat anti-human IgE antibody, with                       LRXT: Reaction Tubes (disposable)
     preservative. Stable at 2–8°C until                      L2AW1-3: Allergen Holder Wedges
     expiration date. This reagent is placed in               (barcoded)
     the Allergen Holder Wedge when running                   L2AW1, 400930-02: serially coded 1-33
     the Specific IgE Adjustors.                              L2AW2, 400930-03: serially coded 34-66
     L2KUN6: 2 sets                                           L2AW3, 400930-04: serially coded 67-99
                                                              L2ATC: Allergen Tube Caps
     3gAllergy™ Specific IgE (SPE)                            L2ATS2: Allergen Tube Septa
     Universal Kit Controls
     (L2UNC1, L2UNC2)                                         Also Available
     Two vials, 2 mL each of human IgE in                     MC6LCM, DC1LCM, DC2LCM,
     a nonhuman serum matrix, with                            L2SNCCM: Human serum-based
     preservative. Stable at 2–8°C for 30 days                allergen-specific IgE controls
     after opening, or for 6 months (aliquotted)              Also Required
     at –20°C.                                                Distilled or deionized water; test tubes;
     L2KUN6: 2 sets                                           controls
     Refer to the control insert for
     concentration levels.                                    3gAllergy™ Specific Allergens
                                                              Individual allergens are packaged and
     Before use, place the appropriate Aliquot                sold in 40 and 20 test modules containing
     Labels (supplied with the kit) on test tubes             2.75 mL and 1.75 mL, respectively.
     so that the barcodes can be read by the
     on-board reader.                                         Each allergen tube contains specific
                                                              allergens in a protein-based buffer matrix,
     3gAllergy™ Specific IgE Control                          with preservative.
     Antibody (L2UNS2)                                        Do not freeze. Store refrigerated: stable at
     Two tubes, 2.75 mL each of liquid,                       2–8°C until the expiration date marked on
     ready-to-use ligand-labeled polyclonal                   the label or 90 days onboard instrument.
     goat anti-human IgE antibody, with                       Do not use if signs of microbial
     preservative. Stable at 2–8°C until                      contamination such as a cloudy
     expiration date. This reagent is placed in               appearance have been observed.
     the Allergen Holder Wedge when running
     the IMMULITE 2000 IgE Controls.                          Individual allergens are intended for use
     L2KUN6: 2 sets                                           with the IMMULITE 2000 systems
                                                              analyzers. For a full list and catalog
                                                              numbers, please refer to the 3gAllergy™
     Kit Components Supplied                                  Menu.
     Separately
                                                              Assay Procedure
     3gAllergy™ Specific IgE Sample
     Diluent (L2UNZ)                                          Note that for optimal performance, it is
     For on-board dilution of samples. One vial,              important to perform all routine
     concentrated (ready-to-use), human serum                 maintenance procedures as defined in the
     albumin matrix, with preservative. Storage:              IMMULITE 2000 Operator's Manual.
     30 days (after opening) at 2–8°C or                      See the IMMULITE 2000 Operator's
     6 months (aliquotted) at –20°C. Dispose of               Manual for preparation, setup, dilutions,
     in accordance with applicable laws.                      adjustment, assay and quality control
     L2UNZ: 25 mL                                             procedures.



     4                                 IMMULITE 2000 3gAllergy™ Specific IgE Universal Kit (PIL2KUND-31, 2017-12-13)
Case 1:19-cv-00090-TMR Document 9                                            Filed 09/16/19             Page 24 of 76
     Allergen Loading                                             The standard classification system
     1    Select an open position on the                          utilizes the following class cutoffs:
          Reagent Carousel through the                                                       Reactivity for Individual
          software.                                               Class           kU/L              Allergen
     2    Replace caps on Allergen Tubes with                                     0.10        Absent or ND†
          septa. Do not invert the Allergen Tube                       0*
                                                                               0.10–0.34       Very Low
          once the septum is installed.
                                                                        I      0.35–0.69       Low
     3    Place Allergen Tubes containing
          IMMULITE 2000 specific allergens,                            II      0.70–3.49       Moderate
          Specific IgE Adjustor Antibody, and/or                       III     3.50–17.49      High
          Specific IgE Control Antibody in the
                                                                       IV      17.5–52.49
          Allergen Holder Wedge, with the
          barcodes facing the open side of the                         V       52.5–99.99      Very High
          wedge.                                                       VI         100
     4    Close the wedge and scan the                            * Class 0 in the standard system signifies: not
          allergen barcodes with the hand-held                    detectable by second-generation assays.
          imaging scanner.
                                                                  †
                                                                   ND: not detectable by IMMULITE 2000
     5    Once scanning is complete, load the                     3gAllergy.
          Allergen Holder Wedge into the
          reagent carousel.                                       The extended classification system
                                                                  utilizes the following class cutoffs.
     6    Repeat this procedure to load
          subsequent Allergen Holder Wedges.                                                 Reactivity for Individual
     The Allergen Holder Wedge must be                                Class       kU/L              Allergen
     scanned prior to installation into the                            0          0.10        Absent or ND†
     instrument to ensure correct instrument                           0/1     0.10–0 24       Very Low
     operation. Removing or replacing any vials
     within the allergen wedge will require                             I      0.25–0 39       Low
     rescanning of the wedge with the barcode                          II      0.40–1 29       Moderate
     scanner to update the allergen
                                                                       III     1.30–3 89       High
     information.
                                                                       IV      3.90–14 99
     Recommended Adjustment Interval:
     2 weeks                                                           V       15.00–24.99     Very High

     Quality Control Samples: To monitor                               VI          25
     adjustment, use the controls supplied with                   †
                                                                   ND: not detectable by IMMULITE 2000
     the kit. Specific allergen controls are also                 3gAllergy.
     available, see “Kit Components Supplied
     Separately” section. The specific allergen                   The choice of classification systems can
     controls (DC1LCM, DC2LCM, MC6LCM                             be made by the user within the IMMULITE
     and L2SNCCM) should be tested to                             2000 operational software.
     monitor allergen performance.                                Consider these limits as guidelines only.
     Follow government regulations or                             Each laboratory should establish its own
     accreditation requirements for quality                       reference ranges.
     control frequency.
                                                                  Limitations
     Interpretation of Results                                    A definitive clinical diagnosis should not
                                                                  be made solely on the basis of an in vitro
     Individual Allergen Results:                                 allergen-specific IgE result. Diagnosis
     The class number is an indication of the                     should be made by the physician only
     amount of endogenous IgE specific for the                    after all clinical and laboratory findings
                                                                                           2,4
     selected allergen. Quantitative values                       have been evaluated.
     (kU/L) and interpretation of class results
     for two scoring systems (standard and
     extended) are provided in the tables
            16
     below.

     IMMULITE 2000 3gAllergy™ Specific IgE Universal Kit (PIL2KUND-31, 2017-12-13)                                   5
Case 1:19-cv-00090-TMR Document 9                                   Filed 09/16/19                  Page 25 of 76
     In vitro allergen-specific IgE results should           Class 0 results for insect venoms indicate
     not be used as a definitive guide to                    absent or very low levels of circulating
     selecting an initial dose for                           venom-specific IgE ant bodies. Such
     immunotherapy. A skin test with the                     results do not preclude existence of
     proposed initial dilution of the allergenic             current or future clinical hypersensitivity to
     extract should be performed first to                    insect sting.
     demonstrate the patient's ability to tolerate
                                                             Heterophilic antibodies in human serum
     the dose.
                                                             can react with the immunoglobulins
     In food allergy, circulating IgE antibodies             included in the assay components causing
     may remain undetectable if directed                     interference with in vitro immunoassays.
     towards allergens which are revealed or                 [See Boscato LM, Stuart MC. Heterophilic
     altered during processing or digestion and              antibodies: a problem for all
     which therefore do not exist in the original            immunoassays. Clin Chem 1988:34:
                                           1,3
     food for which the patient is tested.                   27-33.] Samples from patients routinely
                                                             exposed to animals or animal serum
     Identical results for different allergens may
                                                             products can demonstrate this type of
     not be associated with clinically equivalent
     manifestations, due to differences in                   interference potentially causing an
     IgE-binding capacity.
                            6                                anomalous result. These reagents have
                                                             been formulated to minimize the risk of
     The user should be aware of the                         interference; however, potential
     possibility of clinical crossreactivity within          interactions between rare sera and test
                          7,8
     an allergen family.                                     components can occur. For diagnostic
     Cross reactivity between different fish                 purposes, the results obtained from this
     allergens can be traced to the                          assay should always be used in
     homologous epitopes present in fish                     combination with the clinical examination,
     parvalbumin proteins. Therefore, fish                   patient medical history, and other findings.
     sensitized patients may be sensitive to
                                    40–44
     more than one species of fish.                          Performance Data
     In drug or occupational allergy, a negative             See Tables and Graphs for data
     result may be observed in patients who                  representative of the assay's performance.
     are hypersensitive to drug or occupational              Results are expressed in kU/L. (Unless
     allergens in the following circumstances:               otherwise noted, all were generated on
                                                             serum samples collected in tubes without
        The symptoms are mediated without                   gel barriers or clot-promoting additives.)
         IgE involvement.
                                                             IMMULITE 2000 3gAllergy Specific IgE
        The sample is collected less than                   has been the subject of a number of
         2 weeks after the allergic reaction.                published studies.
                                                                                14,15
         The test should be repeated after
         2 weeks to confirm results.                         IMMULITE 2000 calibrator assay range:
                                                                               nd
                                                             0.10–100 kU/L (2 WHO IRP 75/502
        The sample is collected a long period               human serum IgE). Please see the
         of time after the last allergic reaction            measuring range for the Individual Specific
         occurred. It has been shown that the                Allergens in the Linearity section.
         IgE antibody concentration decreases
         with time.                                          Analytical Sensitivity: Limit of Blank
                                                             (highest value expected for a sample with
     The following special considerations apply
                                                             no analyte; determined in accordance with
     to latex allergy testing:                                            35
                                                             CLSI EP17-A ): 0.03 kU/L
        The possibility of clinical
                                                             Limit of Detection (lowest detectable
         crossreactivity exists between latex
                                                             concentration; determined in accordance
         and certain foods including avocado,                                    35
                                                             with CLSI EP-17-A ): 0.10 kU/L
         banana, chestnut, and kiwi.12
                                                             Functional Sensitivity: (concentration
        Since the latex assay measures
                                                             with 20% coefficient of variation (CV)
         allergen-specific IgE, type IV delayed
                                                             determined in accordance with CLSI
         reaction or irritation from latex will not                 36
                                                             EP5-A2 ): 0.20 kU/L
         be detected.



     6                                IMMULITE 2000 3gAllergy™ Specific IgE Universal Kit (PIL2KUND-31, 2017-12-13)
Case 1:19-cv-00090-TMR Document 9                                                  Filed 09/16/19                     Page 26 of 76
     Precision: Samples were assayed in                                            6                1     3      31    42       303
     duplicate over the course of 20 days,
     two runs per day, for a total of 40 runs and                                  5                     11      76    33       35




                                                                   IMMULITE 2000
     80 replicates. (See Precision table for                                       4                3    178 168       26       10
     representative data.)                                                         3         1     292 604       49    2        2
     Linearity: Individual specific allergen                                       2   16   229 886      98
     linearity was tested at various
     concentrations, and was limited by the                                        1 108    172    94     4
     availability of antibodies present in patient                                 0 3,912 118     11     2
     serum. Each specific allergen                                                     0     1      2     3      4     5         6
     demonstrated linearity within a particular                                                  AlaSTAT Microplate
     tested range. Representative data of 10
     individual allergens are provided. (See                      Total Agreement: 97%
     Linearity table for representative data.)                    Relative Sensitivity: 96%
                                                                  Relative Specificity: 97%
     Specificity: The antibodies are highly                       Total Identical: 81%
     specific for human IgE and exhibit no                        Class 1 Identical: 99%
     crossreactivity to other human                               Class 2 Identical: 100%
     Immunoglobulin classes.
                                                                  Means of Class Scores:
     Bilirubin: Presence of conjugated and                        1.29 (AlaSTAT)
     unconjugated bilirubin in concentrations                     1.37 (IML 2000)
     up to 200 mg/L has no effect on results,                     The same data was analyzed in a
     within the precision of the assay.                           regression analysis with the following
     Biotin: Specimens that contain biotin at a                   results:
     concentration of 5 ng/mL demonstrate a                       (IML 2000) = 0 989 (AlaSTAT) + 1.21 kU/L
     less than or equal to 10% change in                          r = 0.87
     results. Biotin concentrations greater than                  Means:
     this may lead to falsely depressed results                   8.53 kU/L (AlaSTAT)
     for patient samples.                                         9.64 kU/L (IMMULITE 2000)
     Results from patients taking biotin                          Clinical Performance: Samples were
     supplements or receiving high-dose biotin                    assayed in singlicate across 111 specific
     therapy should be interpreted with caution                   allergens (See allergen list). In common
     due to possible interference with this test.                 allergens, 30 or more Atopic samples and
                                                                  100 or more non-Atopic samples were
     Hemolysis: Presence of hemoglobin in
                                                                  usually tested per specific individual
     concentrations up to 500 mg/dL has no
                                                                  allergens. Clinical diagnosis was based on
     effect on results, within the precision of the
                                                                  patient donor history and/or skin test
     assay.                                                             17–34, 37–114
                                                                  data.
     Lipemia: Presence of triglycerides in
     concentrations up to 3,000 mg/dL has no
     effect on results, within the precision of the               Individual Performance Data on
     assay.                                                       Representative Allergens
     Method Comparison: The assay was
                                                                     F403                                Clinical Diagnosis
     compared to AlaSTAT Microplate
     Allergen-Specific IgE, a standard scoring                                                                         Non-
     assay, on 7,520 samples.                                        IMMULITE 2000                      Atopic         atopic

                                                                     Positive                            17                 0

                                                                     Nega ive                            27             100

                                                                     Total                               44             100
                                                                  Sensitivity: 39% 99 (17/44) (95%CI: 24–53%)
                                                                  Specificity: 100% (100/100)




     IMMULITE 2000 3gAllergy™ Specific IgE Universal Kit (PIL2KUND-31, 2017-12-13)                                                    7
Case 1:19-cv-00090-TMR Document 9                                     Filed 09/16/19                  Page 27 of 76
                                                               Specificity: 95% (95/100) (95%CI: 91–99%)
         F102                  Clinical Diagnosis
                                                               In the tables above a negative result is
                                            Non-
                                                               considered < 0.10 kU/L. A positive result is
         IMMULITE 2000        Atopic        atopic
                                                               ≥ 0.10 kU/L. (See Clinical Performance table for
         Posi ive              17             1                additional representative data.)

         Negative              27            128               Clinical Performance Table

         Total                 44            129                       Allergen      Sensitivity*      Specificity
                    100–101
     Sensitivity: 39%       (17/44) (95%CI: 24–53%)              1        T41            67%              93%
     Specificity: 99% (128/129) (95%CI: 98–100%)
                                                                 2       W75             58%              98%

                                                                 3      F21102           44%              91%
         T27                   Clinical Diagnosis
                                                                 4       F300            53%              90%
                                            Non-
         IMMULITE 2000        Atopic        atopic               5       F207            52%             100%
         Posi ive              36             8                  6      F287103          42%              93%
         Negative              12            145                 7       F263            86%              97%

         Total                 48            153                 8        K84            56%              92%
     Sensi ivity: 75% (36/48) (95%CI: 63–87%)                    9       F360            64%              91%
     Specificity: 95% (145/153) (95%CI: 91–98%)
                                                                 10      F303            50%              92%

                                                                 11      M305            61%             100%
         T211                  Clinical Diagnosis
                                            Non-                 12      D201            57%              96%
         IMMULITE 2000        Atopic        atopic
                                                                 13      E201            70%              96%
         Posi ive              31             9
                                                                 14      A174            98%              99%
         Negative              17            144                 15      O201            56%             100%
         Total                 48            153                 16       A89            86%              95%
     Sensi ivity: 65% (31/48) (95%CI: 51–78%)
     Specificity: 94% (144/153) (95%CI: 90–98%)
                                                               Allergens List: Common Sagebrush
                                                               (W43), Wingscale (W75), Red Maple
         W43                   Clinical Diagnosis              (T27), White Hickory (T41), Sweet Gum
                                                               (T211), Red Cedar (T219), American
                                            Non-
                                                               Cockroach (I206), Bayberry/Sweet Gale
         IMMULITE 2000        Atopic        atopic
                                                               (T218), Baccharis (W67), Dog Fennel
         Posi ive              33             3                (W46), Locust Tree (T208), Live Oak
                                                               (T103), Hormodendrum Hordei (M45),
         Negative              15             97               Stemphylium Solani (M88), Red Mulberry
         Total                 48            100               (T71), Privet (T210), White Bald Cypress
                                                               (T37), Egg (F245), Cashew (F202), Clam
     Sensi ivity: 69% (33/48) (95%CI: 56–82%)                  (F207), Oyster (F290), Pistachio (F203),
     Specificity: 97% (97/100) (95%CI: 94–100%)
                                                               Scallop (F338), Walnut (F256), Sunflower
                                                               Seed (K84), Aspergillus niger (M207),
         A89                   Clinical Diagnosis              Cephalosporium acremonium (M202),
                                                               Poplar (T96), Careless Weed (W82),
                                            Non-               Saltbush (W37), Black Pepper (F280),
         IMMULITE 2000        Atopic        atopic
                                                               Broccoli (F260), Cabbage (F216), Cheese
         Posi ive              37             5                Mold Type (F82), Cherry (F242), Chestnut
                                                               (F299), Chocolate (F105), Coffee (F221),
         Negative               6             95               Cucumber (F244), Grape (F259),
         Total                 43            100               Grapefruit (F209), Haddock (F42), Lamb
                                                               (F88), Lemon (F208), Lima Bean (F182),
     Sensi ivity: 86% (373/43) (95%CI: 76–96%)                 Peach (F95), Pear (F94), Pineapple
     8                                  IMMULITE 2000 3gAllergy™ Specific IgE Universal Kit (PIL2KUND-31, 2017-12-13)
Case 1:19-cv-00090-TMR Document 9                                        Filed 09/16/19            Page 28 of 76
     (F210), Plum (F255), Pumpkin (F225),
     Red Snapper (F381), Sole (F337),                             Tables and Graphs
     Spinach (F214), Sweet Potato (F54), Trout
     (F204), Turkey Meat (F284), Watermelon
     (F329), Brewer’s Yeast (F403),
                                                                  Precision (kU/L)
     Cantaloupe (F102), Cinnamon (F220),
     Flounder (F147), Green Bean (F315),                                             Within-Run         Total
     Green Pepper (F263), Halibut (F303),                                Mean        SD     %CV   SD        %CV
     Mushroom (F212), Pinto Bean (F300),
     Red Kidney Bean (F287), Sugar Cane                             1     0.5        0.05   10    0.06          12
     (F21), and Yogurt (F360), Aureobasidium                        2     0.7        0.07   10    0.08          11
     pullulans (M12), Blomia tropicalis (D201),                     3     1.1        0.04   3.6   0.05          4.5
     Brazilian Peppertree (T401), Budgerigar
     feathers (E78), Canary Feathers (E201),                        4     1.1        0.08   7.3   0.08          7.3
     Chicken Feathers (E85), Loblolly Pine                          5     1.5        0.08   5.3   0.09          6.0
     (T43), nAsp r 1 (A3050), nCan f 1 (A174),                      6     1.6        0.15   9.4   0.16          10
     nDer f 1 (A295), nDer f 2 (A302), nDer p 1
     (A310), nDer p 2 (A316), nFel d 1 (A345),                      7     1.8        0.10   5.6   0.10          5.6
     nPen m 1 (F351), Parrot Feathers (E91),                        8     1.9        0.14   7.4   0.16          8.4
     Penicillium brevi-compactum (M305),                            9     2.1        0.12   5.7   0.14          6.7
     Pigeon Droppings (E7), Rabbit Bush
                                                                   10     2.4        0.10   4.2   0.14          5.8
     (W46), Tobacco (O201), Turkey Feathers
     (E89), Apricot (F237), Asparagus (F261),                      11     3.0        0.15   5.0   0.17          5.7
     Blueberry (F288), Cauliflower (F291), Chili                   12     3.4        0.12   3.5   0.16          4.7
     Pepper (F279), Chub Mackerel (F50),
                                                                   13     3.6        0.20   5.6   0.24          6.7
     Ginger (F270), Lime (F306), Perch (F65),
     Whey (F236), Basil (F269), Cacao (F93),                       14     4.1        0.28   6.8   0.32          7.8
     Oregano (F283), Parsley (F86), Pine Nut                       15     6.1        0.28   4.6   0.36          5.9
     (F253), and Vanilla (F234), nOle e 1                          16     8.9        0.44   4.9   0.56          6.3
     (A482), nArt v 1 (A753), Dog Serum
     Albumin (nCan f 3)(E221), Cat Serum                           17     9.5        0.53   5.6   0.65          6.8
     Albumin (nFel d 2)(E220), and nBet v 1                        18     10         0.36   3.6   0.50          5.0
     (A89).                                                        19     12         0.56   4.7   0.76          6.3
     *Data on file at Siemens Healthcare                           20     15         0.67   4.5   0.67          4.5
     Diagnostics.
                                                                   21     19         1.7    8.9   1.9           10
                                                                   22     43         1.9    4.4   2.6           6.0




     IMMULITE 2000 3gAllergy™ Specific IgE Universal Kit (PIL2KUND-31, 2017-12-13)                                    9
Case 1:19-cv-00090-TMR Document 9                                 Filed 09/16/19                  Page 29 of 76
     Linearity (kU/L)                                      References
                                                           1) Aas K. The diagnosis of hypersensitivity to
     Allergen Regression Equation Range Tested
                                                           ingested foods. Clin Allergy 1978;8:39–50.
     F403       y = 0.99x + 0.03     0.15–8.6              2) Barbee RA, et al. Longitudinal changes in
                                                           allergen skin test reactivity in a community
     Slope 95% CI                  0.991–0.997
                                                           population sample. J Allergy Clin Immunol
     Intercept 95% CI              0 0185–0.046            1987;79:16–24. 3) Bleumink E. Food allergy:
                                                           the chemical nature of the substance eliciting
                                                           symptoms. World Rev Nutr Diet 1970;12:
     W75        y = 1.00x − 0.10    0.33–24.4              505–70. 4) Bloch K, Salvaggio J. Use and
                                                           interpretation of diagnostic immunologic
     Slope 95% CI                  0.981–1.015             laboratory tests. JAMA 1982; 246:2734–58.
     Intercept 95% CI              –0.252–0.056            5) Halpern GM. Markers of human allergic
                                                           disease. J Clin Immunoassay 1983;6:131–8.
                                                           6) Lichtenstein LM, et al. IgE antibody
     T37        y = 1.01x + 0.14    0.26–29.1              measurements in ragweed hay fever;
                                                           rela ionship to clinical severity and the results of
     Slope 95% CI                  0.985–1.028             immunotherapy. J Clin Invest 1973; 52:472–82.
     Intercept 95% CI              –0.082–0.353            7) Lowenstein H. Cross reactions among pollen
                                                           antigens. Allergy 1980;35:198–200. 8) Weber
                                                           RW, Nelson HS. Pollen allergens and their
     W67        y = 1.00x − 0.11    0.42–33.9              interrelationships. Clin Rev Allergy 1985;3:
                                                           291–318. 9) Wide L, Bennich H, Johansson
     Slope 95% CI                  0.979–1.019             SGO. Diagnosis of allergy by an in vitro test for
     Intercept 95% CI              –0.358–0.131            allergen antibodies. Lancet 1967;2:1105–7.
                                                           10) El Shami AS, Alaba O. Liquid-phase in vitro
                                                           allergen-specific IgE assay with in situ
                                                           immobilization. Adv Biosci 1989;74:191–201.
     F207       y = 1.01x + 0.31    0.53–54.5
                                                           11) Alaba O, El Shami AS. Evaluation of non-
     Slope 95% CI                  0.979–1.034             specific IgE binding: comparison of two in vitro
                                                           allergen assays. Adv Biosci 1989;74:203–14.
     Intercept 95% CI              –0.209–0.827
                                                           12) Pecquet C. IgE-mediated allergy to latex in
                                                           80 patients. Presented at the XVth European
                                                           Congress of Allergology and Clinical
     I206       y = 1.00x + 0.05     0.10–6.1              Immunology, Paris, 12 May 1992. 13) Tietz NW,
     Slope 95% CI                  0.979–1.017             editor. Clinical guide to laboratory tests. 3rd ed.
                                                           Philadelphia: WB Saunders, 1995:358. 14) Li
     Intercept 95% CI              0.006–0.091             TM, Chuang T, Tse S, Hovanec-Burns D, El
                                                           Shami AS. Development and validation of a third
                                                           generation allergen-specific IgE assay on the
     M207       y = 0.99x + 0.03     0.10–9.1              continuous random access IMMULITE 2000
     Slope 95% CI                  0.970–1.007             analyzer. Ann Clin Lab Sci 2004;34(1):67-74.
                                                           Available via www.AnnClinLabSci.org.
     Intercept 95% CI              –0.032–0.083            15) Guilloux L, Hamberger C. Évaluation du
                                                           dosage des IgE spécifiques sur l'IMMULITE®
                                                           2000 DPC. Immuno-analyse & Biologie
     K84        y = 1.00x + 0.02     0.17–6.3              Spécialisée. 2004;19(1):71-80. Available via
     Slope 95% CI                  0.986–1.012             www.sciencedirect.com. 16) Hoffman DR.
                                                           Comparison of methods of performing the
     Intercept 95% CI              –0.059–0.014            radioallergosorbent test: Phadebas, Fada-
                                                           Nalebuff, and Hoffman protocols. Ann Allergy.
                                                           1980 Dec;45(6):343-6. 17) Bernstein IL, et al.
     F360       y = 1.01x + 0.10     0.11–8.0              Allergy Diagnostic Testing: An Updated Practice
                                                           Parameter. Ann Allergy Asthma Immunol
     Slope 95% CI                  0.967–1.050
                                                           2008;100(3) Sup 3:S1-S148. 18) Weber RW.
     Intercept 95% CI              –0.019–0.215            Cross-reactivity of pollen allergens: impact on
                                                           allergen immunotherapy. Ann Allergy Asthma
                                                           Immunol 2007;99:203-212. 19) Weber RW.
     F303       y = 0.99x + 0.01     0.17–2.9              Cross-reactivity of Pollen Allergens. Curr Allergy
                                                           Asthma Rep 2004;4:401-408. 20) White JF,
     Slope 95% CI                  0.962–1.015
                                                           Bernstein DI. Key pollen allergens in North
     Intercept 95% CI              –0.025–0.045            America. Ann Allergy Asthma Immunol
                                                           2003;91:425-435. 21) Compes E, et al.
                                                           Hypersensitivity to black locust (Robinia
                                                           pseudoacacia) pollen: “allergy mirages”. Ann
                                                           Allergy Asthma Immunol 2006; 96(4):586-592.

     10                             IMMULITE 2000 3gAllergy™ Specific IgE Universal Kit (PIL2KUND-31, 2017-12-13)
Case 1:19-cv-00090-TMR Document 9                                        Filed 09/16/19               Page 30 of 76
     22) Willison L, et al. Pistachio vicilin, Pis v 3, is        Albumin and Conglutin γ in Almond (Prunus
     immunoglobulin E-reactive and cross-reactive                 dulcis) Seeds. Int Arch Allergy Immunol
     wi h the homologous cashew allergen, Ana o 1.                2002;128:97-104. 39) Mayaud-Marret C, Malod-
     Clinical and Experimental Allergy 2008;38:                   Panisset A, Bidat E. Allergy to Sunflower Oil and
     1229-38. 23) Clark A, Ewan P. Good prognosis,                Seeds. Rev Fr Allergol Immunol Clin
     clinical features, and circumstances of peanut               2006;46(2):92-94. 40) Chapman JA, Bernstein
     and tree nut reactions in children treated by a              IL, Lee RE, Oppenheim J, Nicklas RA, Portnoy
     specialist allergy center. Journal Allergy Clinical          JM, Sicherer SH, Schuller DE, Spector SL, Khan
     Immunology 2008;122(2):286-9. 24) Barre et al.               D, Lang D, Simon RA, Tilles SA, Blessing-Moore
     Vicilin allergens of peanut and tree nuts (walnut,           J, Wallace D, Teuber SS. Food allergy: a
     hazelnut, and cashew nut) share structurally                 practice parameter. Allergy Asthma Immunol
     related IgE-binding epitopes. Molecular                      2006; 96(3):S1-S68. 41) Helbling A, McCants
     Immunology 2008;45:1231-40. 25) Maloney J,                   ML, Musmand JJ, Schwartz HJ, Lehrer SB.
     Rudengren M, Ahlstedt S, Bock S, Sampson H.                  Immunopathogenesis of fish allergy:
     The use of serum-specific IgE measurements for               identifica ion of fish-allergic adults by skin test
     diagnosis of peanut, tree nut, and see allergy. .            and radioallergosorbent test. Ann Allergy
     Journal Allergy Clinical Immunology                          Asthma Immunol 1996; 77(1):48-54. 42) Mazzeo
     2008;122(1):145-151. 26) Goetz D, Whisman B,                 MF, DeGiulio B, Guerriero G, Ciarcia G, Malorni
     Goetz. Cross-reactivity among edible nuts:                   A, Russo GL, Sicilano RA. Fish au hentication
     double immunodiffusion, crossed                              by MALDI-TOF mass spectrometry. J Agri Food
     immunoelectrophoresis, and human specific IgE                Chem 2008; 56:11071-11076. 43) Pascual C,
     serologic surveys. Ann Allergy Asthma                        Martin Esteban M, Crespo JF. Fish allergy:
     Immunology 2005;95:45-52. 27)                                evaluation of the importance of cross-reactivity.
     http://www.allergen.org/Allergen.aspx                        J Pediatr 1992; 121(5):S29-S34. 44) Rosmilah
     International Union of Immunological Societies –             M, Shahnaz M, Masita A, Noormalin A,
     Allergen Nomenclature Sub-Committee.                         Jamaludin M. Identification of major allergens of
     28) Leung P, et al. IgE reactivity against a cross-          two species of local snappers: Lutjanus
     reactive allergen in crustacean and mollusca:                argentimaculatus (merah/ red snapper) and
     evidence for tropomyosin as the common                       Lutjanus johnii (jenahak/ golden snapper). Trop
     allergen. J Allergy Clin Immunol 1996;98(5):                 Biomed 2005; 22(2):171-177. 45) Eriksson NE.
     954-61. 29) Aalberse R, Akkerdaas J, van Ree                 Food sensitivity reported by patients with
     R. Cross-reactivity of IgE antibodies to                     asthma and hay fever. A relationship between
     allergens. Allergy 2001;56:478-90. 30) Sidenius              food sensitivity and birch pollen-allergy and
     K, Hallas T, Poulsen L, Mosbech H. Allergen                  between food sensitivity and acetylsalicylic acid
     cross-reactivity between house-dust mites and                intolerance. Allergy. 1978 Aug;33(4):189-96.
     other invertebrates. Allergy 2001;56:723-33.                 46) Zacharisen MC. Severe allergy to chicken
     31) Ferreira F, Hawranek P, Gruber N, Wopfner                meat. Wisconsin Medical Journal. 2006
     N. Allergic cross-reactivity: from gene to the               Jul;105(5):50-52. 47) O'Neil C, Helbling AA,
     clinic. Allergy 2004;59:243-67. 32) Zhang Y,                 Lehrer SB. Allergic Reactions to Fish. Clin Rev
     Hiroaki M, Morita E. Case report: cross-reactivity           Allergy. 1993 Summer;11(2):183-200. 48)
     among shrimp, crab and scallops in a patient                 Osterballe M, Hansen TK, Mortz CG, Høst A,
     wi h a seafood allergy. J Dermatology                        Bindslev-Jensen C. The prevalence of food
     2006;3:174-77. 33) Purohit A, et al. role of                 hypersensitivity in an unselected population of
     tropomyosin as a cross-reacting allergen in                  children and adults. Pediatr Allergy Immunol.
     sensitization to cockroach in patients from                  2005 Nov;16(7):567-73. 49) Pereira B, Venter C,
     Martinique (French Caribbean Island) with a                  Grundy J, Clayton CB, Arshad SH, Dean T.
     respiratory allergy to mite and a food allergy to            Prevalence of sensitization to food allergens,
     crab and shrimp. Europ Ann Allergy and Clin                  reported adverse reaction to foods, food
     Immunol 2007;39:85-88. 34) Nakmura A, et al.                 avoidance, and food hypersensitivity among
     Effect of maillard reaction on allergenicity of              teenagers. J Allergy Clin Immunol. 2005
     scallop tropomyosin. Journal of Agricultural and             Oct;116(4):884-92. 50) Geraldes L, Carrapatoso
     Food Chemistry 2005;53:7559-64. 35) CLSI.                    I, Santos A, Rodrigues F, Todo-Bom A, Faria E,
     Protocols for the Determination of Limits of                 Chieira C. Sensitization patterns in legume
     Detection and Quantitation; Approved Guideline.              hypersensitivity. A study from the central region
     CLSI document EP17-A Vol. 24 (No. 34). CLSI,                 of Portugal. Rev Port Imunoalergologia
     940 West Valley Road, Suite 1400, Wayne,                     2009;17(1):37-55. 51) Jensen LB, Pedersen
     Pennsylvania 19087-1898, USA, 2004.                          MH, Skov PS, Poulsen LK, Bindslev-Jensen C,
     36) Evaluation of Precision Performance of                   Andersen SB, Torp AM. Peanut cross-reacting
     Quantitative Measurement Methods; Approved                   allergens in seeds and sprouts of a range of
     Guideline-Second Edition. CLSI Document                      legumes. Clin Exp Allergy. 2008
     EP5-A2. CLSI, 940 West Valley Road, Suite                    Dec;38(12):1969-77. Epub 2008 Oct 28.
     1400, Wayne, Pennsylvania 19087-1898, USA,                   52) Ibáñez MD, Martínez M, Sánchez JJ,
     2004. 37) Kelly JD, Hlywka JJ, Hefle SL.                     Fernández-Caldas E. Legume cross-reactivity.
     Identification of sunflower seed IgE-binding                 Allergol Immunopathol (Madr). 2003 May-
     proteins. Int Arch Allergy Immunol 2000;121:                 Jun;31(3):151-61. 53) Airola K, Petman L,
     19-24. 38) Poltronieri P, et al. Identification and          Makinen-Kiljunen S. Clustered sensitivity to
     Characterisation of the IgE-Binding Proteins 2S              fungi: anaphylactic reactions caused by

     IMMULITE 2000 3gAllergy™ Specific IgE Universal Kit (PIL2KUND-31, 2017-12-13)                                11
Case 1:19-cv-00090-TMR Document 9                                     Filed 09/16/19                  Page 31 of 76
     ingestive allergy to yeasts. Ann Allergy Asthma           69) Mari A, Schneider P, Wally V, Breitenbach
     Immunol. 2006 Sep;97(3):294-7. 54) Cholez C,              M, Simon-Nobbe B. Sensitization to fungi:
     Contet-Audonneau N, Schmutz JL, Virion JM,                epidemiology, comparative skin tests, and IgE
     Barbaud A. Role of Malassezia species in head             reactivity of fungal extracts. Clin Exp Allergy.
     and neck dermatitis. Rev Fr Allergol Immunol              2003 Oct;33(10):1429-38. 70) Armentia A,
     Clin 2004; 44(4):372-378. 55) Dauby PA,                   Bartolome B, Puyo M, Paredes C, Calderon S,
     Whisman BA, Hagan L. Cross-reactivity                     Asensio T, Valentin del Villar MD. Tobacco as
     between raw mushroom and molds in a patient               an allergen in bronchial disease. Ann Allergy
     wi h oral allergy syndrome. Ann Allergy Asthma            Asthma Immunol 2007; 98(4):329-336.
     Immunol. 2002 Sep;89(3):319-21. 56) Herrera-              71) Mittermann I, Voronin V, Heberle-Bors E,
     Mozo I, Ferrer B, Luís Rodriguez-Sanchez J,               Valenta R. Identification of a villin-related
     Juarez C. Description of a novel panallergen of           tobacco protein as a novel cross-reactive plant
     cross-reactivity between moulds and foods.                allergen. FEBS Lett 2005; 579(17):3807-3813.
     Immunol Invest. 2006;35(2):181-97. 57) Lopez-             72) Ortega N, Quiralte J, Blanco C, Castillo R,
     Torrejon G, Crespo JF, Sanchez-Monge R,                   Alvarez MJ, Carrillo T. Tobacco allergy:
     Sanchez-Jimenez M, Alvarez J, Rodriguez J,                demonstration of cross-reactivity with other
     Salcedo G. Allergenic reactivity of he melon              members of Solanaceae family and mugwort
     profilin Cuc m 2 and its iden ification as major          pollen. Ann Allergy Asthma Immunol 1999;
     allergen. Clin Exp Allergy 2005; 35(8):1065-              82(2):194-197. 73) Takai T, Kato T, Hatanaka H,
     1072. 58) Calkhoven PG, Aalbers M, Koshte VL,             Inui K, Nakazawa T, Ichikawa S, et al.
     Pos O, Oei HD, Aalberse RC. Cross-reactivity              Modulation of Allergenicity of Major House Dust
     among birch pollen, vegetables and fruits as              Mite Allergens Der f 1 and Der p 1 by Interaction
     detected by IgE antibodies is due to at least             with an Endogenous Ligand. J Immunol 2009
     three distinct cross-reactive structures. Allergy.        Dec 15;183(12):7958-65. 74) Ichikawa S, Takai
     1987 Jul;42(5):382-90. 59) Caballero T, Martín-           T, Yashiki T, Takahashi S, Okumura K, Ogawa
     Esteban M. Association between pollen                     H, et al. Lipopolysaccharide binding of the mite
     hypersensitivity and edible vegetable allergy: a          allergen Der f 2. 2009 Sep;14(9):1055-65.
     review. J Investig Allergol Clin Immunol. 1998            75) Cruz LM, Lopez-Malpica F, Diaz AM.
     Jan-Feb;8(1):6-16. 60) Van Ree R, Voitenko V,             Analysis of cross-reactivity between group 1
     van Leeuwen WA, Aalberse RC. Profilin is a                allergens from mites. P R Health Sci J 2008;
     cross-reactive allergen in pollen and vegetable           27(2):163-170. 76) Puerta L, Lagares A,
     foods. Int Arch Allergy Immunol 1992;98(2):               Mercado D, Fernandez-Caldas E, Caraballo L.
     97-104. 61) Chakraborty P, Gupta-Bhattcharya              Allergenic composition of the mite Suidasia
     S, Chowdhury I, Majumdar MR, CHanda S.                    medanensis and cross-reactivity with Blomia
     Differences in concentrations of allergenic               tropicalis. Allergy 2005; 60(1):41-47. 77) Tsai JJ,
     pollens and spore at different heights on an              Yi FC, Chua KY, Liu YH, Lee BW, Cheong N.
     agricultural farm in West Bengal, India. Ann              Identification of the major allergenic components
     Agric Environ Med. 2001;8(2):123-30. 62) Agata            in Blomia tropicalis and the relevance of the
     H, Kondo N, Yomo A, Muraki T, Shinoda S,                  specific IgE in asthmatic patients. Ann Allergy
     Fukutomi O, Kato Y, Nishida T, Shinbara M, Orii           Asthma Immunol 2003; 91(5):485-489.
     T. Sensitization to sugar cane pollen in                  78) Kaiser L, Velickovic TC, Badia-Martinez D,
     Okinawan allergic children. Asian Pac J Allergy           Adedoyin J, Thunberg S, Hallen D, et al..
     Immunol 1994 Dec;12(2):151-154. 63) Riggioni              Structural Characterization of the Tetrameric
     O, Montiel M, Fonseca J, Jaramillo O, Carvajal            form of the Major Cat Allergen Fel d 1. J Mol Biol
     E, Rosencwaig P, Colmenares A. Type I                     2007; 370(4):714-727. 79) Konieczny A,
     hypersensitivity to gramineae pollen (by species)         Morgenstern JP, Bizinkauskas CB, Lilley CH,
     in allergic rhinitis pa ients. Rev Biol Trop. 1994        Brauer AW, Bond JF, et al. The major dog
     Apr; 42 Supple 1:71-6, 20. 64) De Maat-Bleeker            allergens, Can f 1 and Can f 2, are salivary
     F, van Dijk AG, Berrens L. Allergy to egg yolk            lipocalin proteins: cloning and immunological
     possibly induced by sensitization to bird serum           characterization of the recombinant forms.
     antigens. Ann Allergy 1985;54(3):245-8. 65) De            Immunology. 1997 Dec;92(4):577-86. 80)
     Blay Frederic, Hoyet C, Candolfi E, Thierry R,            Cabañas R, López-Serrano MC, Carreira J,
     Pauli G. Identification of Alpha Livetin as a             Ventas P, Polo F, Caballero MT, et al.
     Cross Reacting Allergen in a Bird-Egg                     Importance of albumin in cross-reactivity among
     Syndrome. Allergy and Asthma Proceedings.                 cat, dog and horse allergens. J Investig Allergol
     1994 Mar-Apr;15(2):77-78. 66) Todd A, Coan                Clin Immunol. 2000 Mar-Apr;10(2):71-7.
     RM, Allen A. Pigeon breeder’s lung: pigeon                81) Spitzauer S, Pandjaitan B, Mühl S, Ebner C,
     intestinal mucin, an antigen distinct from pigeon         Kraft D, Valenta R, Rumpold H. Major cat and
     IgA. Clin. Exp. Immunol. 1991;85:453-8.                   dog allergens share IgE epitopes. J Allergy Clin
     67) Arruda LK, Platts-Mills TA, Fox JW,                   Immunol. 1997 Jan;99(1 Pt 1):100-106.
     Chapman MD. Aspergillus fumigatus allergen I,             82) Yagami A, Nakazawa Y, Suzuki K,
     a major IgE-binding protein, is a member of the           Matsunaga K. Curry spice allergy associated
     mitogillin family of cytotoxins. J Exp Med 1990;          with pollen-food allergy syndrome and latex fruit-
     172(5):1529-1532. 68) Itabashi T, Hosoe T,                syndrome. J Dermatol 2009; 36(1):45-49.
     Toyasaki N, Imai T, Adachi M, Kawai K. Allergen           83) Van der Walt A, Lopata AL, Nieuwenhuizen
     activity of xerophilic fungus, Aspergillus                NE, Jeebhay MF. Work-Related Allergy and
     restrictus. Arerugi. 2007 Feb;56(2):101-8.                Asthma in Spice Mill Workers – The Impact of

     12                                 IMMULITE 2000 3gAllergy™ Specific IgE Universal Kit (PIL2KUND-31, 2017-12-13)
Case 1:19-cv-00090-TMR Document 9                                        Filed 09/16/19                Page 32 of 76
     Processing Dried Spices on IgE Reactivity                    SA, Mitchell AE, Rucker R, Schmitz HH.
     Patterns. Int Arch Allergy Immunol                           Identification of procyanidins in cocoa
     2010;152:271-278. 84) Ebner C, Jensen-Jarolim                (Theobroma cacao) and chocolate using high-
     E, Leitner A, Breiteneder H. Characterization of             performance liquid chromatography/mass
     allergens in plant-derived spices: Apiaceae                  spectrometry. J Agric Food Chem. 1999
     spices, pepper (Piperaceae), and paprika (bell               Feb;47(2):490-6. 99) Cholez C, Contet-
     peppers, Solanaceae). 85) Marzban G,                         Audonneau N, Schmutz JL, Virion JM, Barbaud
     Mansfeld A, Herndl A, Jager S, Stoyanova M,                  A. Role of Malassezia species in head and neck
     Hemmer W, Katinger H, Laimer M. Direct                       dermatitis. Rev Fr Allergol Immunol Clin 2004;
     evidence for the presence of allergens in                    44(4):372-378. 100) García Ortiz JC, Cosmes
     Rosaceae fruit tree pollen. Aerobiologia 2006;               Martín P, Lopez-Asunolo A. Melon sensitivity
     22(3):237-245. 86) Asero R, Monsalve R, Barber               shares allergens with Plantago and grass
     D. Profilin sensitization detected in the office by          pollens. Allergy. 1995 Mar;50(3):269-73.
     skin prick test: a study of prevalence and clinical          101) Calkhoven PG, Aalbers M, Koshte VL,
     relevance of profilin as a plant food allergen.              Pos O, Oei HD, Aalberse RC. Cross-reactivity
     Clin Exp Allergy 2008; 38(6):1033-1037.                      among birch pollen, vegetables and fruits as
     87) Díaz-Perales A, Tabar AI, Sánchez-Monge                  detected by IgE antibodies is due to at least
     R, García BE, Gómez B, Barber D, Salcedo G.                  three distinct cross-reactive structures. Allergy.
     Characterization of asparagus allergens: A                   1987 Jul;42(5):382-90 102) Chakraborty P,
     relevant role of lipid transfer proteins. Journal of         Gupta-Bhattcharya S, Chowdhury I, Majumdar
     Allergy and Clinical Immunology. Nov 2002;                   MR, Chanda S. Differences in concentrations of
     110(5):790-796. 88) Gebhardt C, Vieths S,                    allergenic pollens and spore at different heights
     Gubesch M, Averbeck M, Simon JC, Treudler R.                 on an agricultural farm in West Bengal, India.
     10 kDa lipid transfer protein: the main allergenic           Ann Agric Environ Med. 2001;8(2):123-30.
     structure in a German patient with anaphylaxis               103) Geraldes L, Carrapatoso I, Santos A,
     to blueberry. Allergy 2009; 64(3):498-499.                   Rodrigues F, Todo-Bom A, Faria E, Chieira C.
     89) Marzban G, Mansfeld A, Hemmer W,                         Sensitization patterns in legume hypersensitivity.
     Stoyanova E, Katinger H, Laimer da Câmara                    A study from the central region of Portugal. Rev
     Machado M. Fruit cross-reactive allergens: A                 Port Imunoalergologia 2009;17(1):37-55.
     theme of uprising interest for consumers' heal h.            104) Spieksma FT, Charpin H, Nolard N, Stix E.
     BioFactors 2006;23(4):235-241. 90) Palacin A,                City spore concentrations in the European
     Cumplido J, Figueroa J, Ahrazem O, Sanchez-                  Economic Community (EEC). IV. Summer weed
     Monge R, Carrillo T, Salcedo G, Blanco C.                    pollen (Rumex, Plantago, Chenopodiaceae,
     Cabbage lipid transfer protein Bra o 3 is a major            Artemisia, 1976 and 1977. Clin Allergy. 1980
     allergen responsible for cross-reactivity between            May;10(3):319-29. 105) Gioulekas D, Papkosta
     plant foods and pollens. J Allergy Clin Immunol              D, Damialis A, Spieksma F, Giouleka P, Patakas
     2006; 117(3):1423-1429. 91) Ahrazem O,                       D. Allergenic pollen records (15 years) and
     Ibáñez MD, López-Torrejón G, Sánchez-Monge                   sensitization in patients with respiratory allergy
     R, Sastre J, Lombardero M, Barber D, Salcedo                 in Thessaloniki, Greece. Allergy. 2004
     G. Lipid Transfer Proteins and Allergy to                    Feb;59(2):174-84. 106) Scala E, Alessandri C,
     Oranges. Int Arch Allergy Immunol                            Bernardi ML, Ferrara R, Palazzo P, Pomponi D,
     2005;137:201-210. 92) Hernandez E, Quirce S,                 et al. Cross-sectional survey on immunoglobulin
     Villalba M. Cuesta J, Sastre J. Anaphylaxis                  E reactivity in 23077 subjects using an allergenic
     Caused by Cauliflower. J Invest Allergol Clin                molecule-based microarray detection system.
     Immunol 2005; 15(2):158-159. 93) Moneret-                    Clin Exp Allergy. 2010;40(6):911-21.
     Vautrin DA, Morisset M, Lemerdy P, Croizier A,               107) Spitzauer S, Pandjaitan B, Soregi G, Muhl
     Kanny G. Food allergy and IgE sensitization                  S, Ebner C, Kraft D, et al. IgE cross-reactivities
     caused by spices: CICBAA data (based on 589                  against albumins in pa ients allergic to animals.
     cases of food allergy). Allerg Immunol (Paris).              J Allergy Clin Immunol. 1995 Dec;96(5):951-9.
     2002 Apr;34(4):135-40. 94) Xu H, Delling M, Jun              108) Spitzauer S, Schweiger C, Sperr W,
     JC, Clapham DE. Oregano, thyme and clove-                    Pandjaitan B, Valent P, Muhl S, et al. Molecular
     derived flavors and skin sensitizers activate                characterization of dog albumin as a cross-
     specific TRP channels. Nat Neurosci. 2006                    reactive allergen. J Allergy Clin Immunol. 1994
     May;9(5):628-35. 95) Benito M, Jorro G,                      Mar; 93:614-27. 109) Spitzauer S, Schweiger C,
     Morales C, Peláez A, Fernández A. Labiatae                   Anrather J, Ebner C, Scheiner O, Kraft D.
     Allergy: Systemic Reactions Due to Ingestion of              Characterisa ion of dog allergens by means of
     Oregano and Thyme. Annf Allergy Asthma                       immunoblotting. Int Arch Allergy Immunol.
     Immunol, Volume 76, Number 5, May 1996 , pp.                 1993;100:60-7. 110) Van Ree R, Van Leeuwen
     416-418(3). 96) Niinimäki A, Hannuksela M,                   A, Bulder I, Bond J, Aalberse R. Purified natural
     Mäkinen-Kiljunen S. Skin prick tests and in vitro            and recombinant Fel d 1 and cat albumin in
     immunoassays with native spices and spice                    in vitro diagnostics for cat allergy. J Allergy Clin
     extracts. Ann Allergy Asthma Immunol. 1995                   Immunol. 1999;104:1223-30. 111) Lindgren S,
     Sep;75(3):280-6. 97) Becker CG, Van Hamont                   Belin L, Dreborg S, Einarsson R, Phlman I.
     N, Wagner M. Tobacco, cocoa, coffee, and                     Breed-specific dog-dandruff allergens. J Allergy
     ragweed: cross-reacting allergens that activate              Clin Immunol. 1988;82(2):196-204. 112) Mattson
     factor-XII-dependent pathways. Blood. 1981                   L, Lundgren T, Everberg H, Larsson H, Lidholm
     Nov;58(5):861-7. 98) Hammerstone JF, Lazarus                 J. Prostatic kallikrein: A new major dog allergen.

     IMMULITE 2000 3gAllergy™ Specific IgE Universal Kit (PIL2KUND-31, 2017-12-13)                                 13
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 33 of 76
Case 1:19-cv-00090-TMR Document 9                                        Filed 09/16/19                  Page 34 of 76
                    Symbol Definition                                                Symbol Definition
                    Health Hazard                                                            Sample Diluent
                                                                   DIL


                                                                                             Control
                                                                   CONTROL
                    Exclamation Mark
                                                                   CONTROL 1

                                                                   CONTROL 2

                    Corrosion                                      CONTROL 3


                                                                                             Positive Control
                                                                   CONTROL +
                    Skull and Crossbones

                                                                                             Low Positive Control
                                                                   CONTROL + L


                    Environment                                                              Negative Control
                                                                   CONTROL –


                                                                                             Control Antibody
                                                                   CONTROL AB
                                Bead Pack
      BEAD PACK
                                                                                             Pretreatment Solution
                                                                    PRE      A
                                Test Unit
      TEST UNIT                                                     PRE      B


                                Reagent Wedge
      REAG WEDGE                                                   DITHIOTHREITOL Dithiothreitol Solution
      REAG WEDGE A

      REAG WEDGE B                                                                             Borate-KCN Buffer
                                                                   BORATE-KCN BUF
                                                                                               Solution
      REAG WEDGE D


                                Adjustor
      ADJUSTOR


                                Adjustor, low
      ADJUSTOR L


                                Adjustor, high
      ADJUSTOR H


                                Adjustor Antibody
      ADJUSTOR AB




     IMMULITE 2000 3gAllergy™ Specific IgE Universal Kit (PIL2KUND-31, 2017-12-13)                                   15
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 35 of 76




                   Exhibit C
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 36 of 76
Case
 Case1:19-cv-00090-TMR
       1:19-cv-00090-N/A Document
                         Document91 Filed
                                     Filed09/16/19
                                           06/07/19 Page
                                                    Page37
                                                         2 of
                                                           of676
Case
 Case1:19-cv-00090-TMR
       1:19-cv-00090-N/A Document
                         Document91 Filed
                                     Filed09/16/19
                                           06/07/19 Page
                                                    Page38
                                                         3 of
                                                           of676
Case
 Case1:19-cv-00090-TMR
       1:19-cv-00090-N/A Document
                         Document91 Filed
                                     Filed09/16/19
                                           06/07/19 Page
                                                    Page39
                                                         4 of
                                                           of676
Case
 Case1:19-cv-00090-TMR
       1:19-cv-00090-N/A Document
                         Document91 Filed
                                     Filed09/16/19
                                           06/07/19 Page
                                                    Page40
                                                         5 of
                                                           of676
Case
 Case1:19-cv-00090-TMR
       1:19-cv-00090-N/A Document
                         Document91 Filed
                                     Filed09/16/19
                                           06/07/19 Page
                                                    Page41
                                                         6 of
                                                           of676
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 42 of 76
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 43 of 76
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 44 of 76




                   Exhibit D
         Case 1:19-cv-00090-TMR Document 9                   Filed 09/16/19       Page 45 of 76



Siemens Healthcare Diagnostics Inc

In accordance with 19CFR 174.11(b)(2) and 19CFR 174.24, we are protesting the change in classification
to HTS 3824.90.9295, requesting further review as well as subsequent re-liquidation under HTS
3822.00.5090,

Facts

On March 4, 2016, Customs and Border Protection, Port 4002, hereafter CBP, issued a CBP Form 28,
request for information, on entry 101-4724659-9. Siemens Healthcare Diagnostics, hereafter DX, was
requested to provide product details for the item identified as “Immulite Olive 40T””. At the time of import
the product was classified under HTS 3002.10.0290: Human blood; animal blood prepared for
therapeutic, prophylactic or diagnostic uses; antisera and other blood fractions and modified
immunological products, whether or not modified or obtained by means of biotechnological processes;
vaccines, toxins, cultures of micro-organisms (excluding yeasts) and similar products.

In the response to the CBP Form 28 dated March 25, 2016, DX responded and contended that the
essential character of Immulite 2000 Olive is an in vitro diagnostic test component and appropriately
classified, based on GRI 1, under HTS 3822.00.5090. “Immulite Olive 40T” is a protein-biotin complex
used as part of an immunological based in vitro diagnostic test; itself is not an immunological item nor
sera or antisera therefore disqualified from 3002.

In June 2016 CBP requested further clarification of DX’s response to the CBP Form 28; specifically
requesting the composition of the part in question. DX complied with that request on June 6, 2016. The
composition was provided as the allergen item along with other ingredients such as stabilizers, biocide,
buffers and diluent.

On November 7, 2016 CBP issued a CBP Form 29, declaring an action had been taken to reclassify the
subject merchandise under HTS 3824.90.9295 and the entry was liquidated on this date. The issued
CBP Form 29 stated that the product does not engage in a chemical reaction nor produces an observable
change in the analyte being measured and therefore disqualified from 3822.

A request by DX to discuss the action was made and a subsequent phone call took place with Import
Specialist Russell Hack and Supervisor Import Specialist Vivian Collins. Our response to the initial CBP
28 was reviewed and DX provided information to demonstrate that the item in question does undergo a
chemical reaction as part of the in vitro diagnostic test; and in fact “Immulite Olive 40T” is the key
component of the reaction, without which the immunological based in vitro diagnostic test would not work.
We were advised to file a protest. Entry 101-4724659-9 was liquidated on 11-25-2016 with line item 21
(the Immulite 2000 Olive 40T) classified under HTS 3824.90.9295

The imported product ” Immulite Olive 40T” is an allergen-ligand (Biotin-Olive Protein) compound with
other ingredients, and is used in conjunction with an in vitro diagnostic test kit (Immulite 2000 3gAllergy
Specific IgE) to measure the allergen-specific IgE in human serum to aid in the diagnosis of IgE
mediated allergic disorders. This test is a solid-phase, two-step chemiluminescent immunoassay. The
overall test cannot be run without an allergen-ligand panel which provides the specificity for the IgE being
present. The 3g Allergy Specific IgE in vitro diagnostic test is used to determine the presence of IgE
antibodies in a human specimen in response to an allergic reaction. The test obtains its functionality to
bind to a specific allergen IgE in the human specimen directly by an allergen-ligand compound (in this
case the “Immulite Olive 40T” reagent) which directly reacts with the IgE in the human serum.

 The Olive portion of the Olive-Biotin compound (Immulite Olive 40T) attaches to the human IgE in the
serum to form IgE-Olive Allergen Protein – Biotin. In order to separate this Human IgE - Olive Allergen
Protein - Biotin compound from the sample matrix a solid phase bead is also incubated with specimen
         Case 1:19-cv-00090-TMR Document 9                    Filed 09/16/19       Page 46 of 76



under test. The solid bead is coated with anti-ligand (anti-biotin). This attaches to the Biotin side of the
Biotin-Olive-Human IgE compound to form BEAD-AntiBiotin-Biotin-Olive-Human IgE. The IgE from the
serum specimen is now bound to the solid bead directly as a result of the reaction with the allergy-ligand
compound, in this case the “Immulite Olive 40T”. Unbound sample is washed from the sample chamber
in the instrument.

In the second cycle, enzyme conjugated anti-human IgE is added to the sample chamber and attaches to
the Human IgE. A chemiluminescent reagent is added and the signal generated is proportional to the
bound enzyme. This allows for quantitation of the level if IgE in the human specimen under test due to
Olive allergen present in the human serum.


Issue-

At issue is if the classification of “Immulite Olive 40T” is appropriately under 3824.90. HTSUS, which
provides for Chemical products and preparations of the chemical or allied industries (including those
consisting of mixtures of natural products), not elsewhere specified or included: Other: Other: Other:
Other: Other; or classifiable under 3822.00.5090 HTSUS which provides for composite diagnostic or
laboratory reagents, other than those of heading 3002 or 3006: other: other.

Classification of goods under the HTSUS is governed by the General Rules of Interpretation (GRI). GRI 1
provides that classification shall be determined according to the terms of the headings of the tariff
schedule and any relative section or chapter notes. In the event that the goods cannot be classified
solely on the basis of GRI 1, and if the headings and legal notes do not otherwise require, the remaining
GRI may then be applied.


Possible assignments are:
3002 Provides Human blood; animal blood prepared for therapeutic, prophylactic or diagnostic uses;
antisera and other blood fractions and modified immunological products, whether or not modified or
obtained by means of biotechnological processes; vaccines, toxins, cultures of micro-organisms
(excluding yeasts) and similar products: Further EN 30.02 (E) Diagnostic Test kits directs that diagnostic
test kits are classified here when th essential character of the kit is given by the products of this heading.

3006 Provides for Pharmaceutical goods specified in Note 4 to chapter 30. Note 4 includes surgical
items, sterile medical equipment, blood-grouping reagents, dental items, first-aid kits, contraceptive
preparations, gel preparations designed to be used in human or veterinary medicine as a lubricant, waste
pharmaceuticals and appliances identified for ostomy use.


3822 Provides for Diagnostic or laboratory reagents on a backing and prepared diagnostic or laboratory
reagents, whether or not on a backing, other than those of heading 3002 or 3006; certified reference
materials. Diagnostic reagents are used in the evaluation of physical, biophysical, or biochemical
processes and states in animals and humans; their function is based on a measurable or observable
change in the biological or chemical substances constituting the reagent. Prepared diagnostic reagents
of this heading may be similar in function to those designed to be administered to-patients-(subheading
3006.30), with the exception that they are used for in vitro, rather than for in vivo, applications. Prepared
laboratory- reagents include not only diagnostic reagents, but also other analytical reagents used for
purposes other than detection or diagnosis.

3824 Provides for binders for foundry moulds or cores; chemical products and preparations of the
chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere
specified or included.
         Case 1:19-cv-00090-TMR Document 9                    Filed 09/16/19       Page 47 of 76



As stated above, the “Immulite Olive 40T” is a key component of an in vitro diagnostic test, and provides
for the specificity of the diagnostic test for the analyte. The item “Immulite Olive 40T” is not comprised of
Human blood; animal blood prepared for therapeutic, prophylactic or diagnostic uses; antisera and other
blood fractions and modified immunological products therefore it is excluded from 3002.

As the associated diagnostic test is in vitro, not in vivo, the “Immulite Olive 40T” it is excluded from 3006.

Classification of ” Immulite Olive 40T” under HTS 3824.90.9595 is not consistent with other legally
binding rulings made previously by Customs. For instance ruling NY810394 determined that an in-vivo
allergen patch test was classified under HTS 3006.30.1000 as an in vivo diagnostic test. The product
under ruling NY810394 was a series of allergen materials that were intended to be attached with surgical
tape directly to a patient to determine if the patient would have an adverse reaction to the allergen
materials. The subject product of that ruling did not undergo any chemical change nor did the test
produce any observable change in the allergen materials but rather the patient would potentially react to
the allergen material. We would argue that our test is similar in nature in that the “Immulite Olive 40T
“undergoes processing with a patient sample to identify a specific allergy condition but our test is in vitro
rather than in vivo and therefore under HTS 3822.00.5090 rather than HTS heading 3006.

In HQ H129336, CBP Headquarters define a reagent as “a substance employed as a test to determine
the presence of some other substance by means of the reaction which is produced…” and further states
“typically, a reagent is mixed with another chemical, reacts with it, and is consumed in that reaction,
creating a different set of chemicals”. The item under discussion in this ruling “M-450 TOS is used in Cell
Isolation procedures. M-280 TOS is used in Protein Purification and Immunoassay procedures. All of
these procedures use a ligand (such as an antibody, protein, peptide, or glycoprotein) to isolate and
separate a target molecule. However, the instant merchandise, as imported, cannot be used for either
procedure. The end user must employ the Ligand Coupling Protocol as outlined in the product
manuals.This process is a chemical reaction which removes the sulfonyl ester groups from the
polyurethane layer and replaces them with the ligand chosen by the end user. Once this procedure is
complete, the user has a new chemical substance which can be used for some other purpose, be it Cell
Isolation, Protein Purification or Immunoassays.” The holding of this ruling is that by application of GRI
1, the Dynabeads M-450 and Dynabeads M-280 Tosylactivated products are properly classified under
heading 3822, HTSUS, specifically under subheading 3822.00.50, HTSUS

The reaction which the subject material undergoes in HQ H129336 is similar to the first steps of the
3gAllergy IgE specific diagnostic test in that a ligand compound (in our case the Olive allergen – biotin
compound) binds to IgE from a patient sample, creating a different material, and then that material is
bound to an anti-biotin bead.



Conclusion

The “Immulite Olive 40T” contains the allergen-ligand compound and used, in conjunction with the
Immulite 3gAllergy Specific IgE Universal kit (produced and sold separately from the allergen panel), to
perform an in vitro diagnostic test to quantitatively measure IgE present in human serum which is an
allergy response to Olive tree pollen; it directly reacts as part of the in vitro test and in fact is the
component which makes the test specific for the IgE associated with the allergen.

Therefore we contend that the essential character of “Immulite Olive 40T” is defined as an in vitro
diagnostic test reagent and appropriately classified, based on GRI 1, under HTS 3822.00.5090.
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 48 of 76




                   Exhibit E
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 49 of 76
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 50 of 76
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 51 of 76
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 52 of 76
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 53 of 76
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 54 of 76
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 55 of 76
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 56 of 76




                   Exhibit F
                        Case 1:19-cv-00090-TMR Document 9                           Filed 09/16/19          Page 57 of 76
                                                   DEPARTMENT OF HOMELAND SECURITY
                                                  U.S. CUSTOMS AND BORDER PROTECTION
                                                  LABORATORIES AND SCIENTIFIC SERVICES
                                             New York Laboratory, 1100 Raymond Blvd., Newark, NJ 07102
                                                          973-368-1900; 973-368-1905 (Fax)



                                                        LABORATORY REPORT

 Lab Report #:                  NY20160561                                               ID #:     QUICS 32509
 Submitted by:
 Received:                      04/26/2016                                               Reported: 08/29/2016
 Sample Description:            Immulite Olive kit

 Sample Components:             Immulite Olive kit

 Information Requested:         Does it meet definition of reagent in 3822? Is there a chemcal reaction and is the reagent
                                consumed?
 Narrative:

  Product name: Immulite 2000 Olive
  Use:          Component of allergy testing reagent

  The product is a mixture of antigens, derived from olive trees, chemically
  bound to molecules of biotin. During performance of the test, the antigen
  portion binds to specific antibodies contained in the patient"s blood.
  Further purification and treatment of the antibody-antigen complex is required
  to measure allergenicity; these materials are not imported with the instant
  product. The instant product itself engages in no chemical reaction and
  produces no observable change in the analyte being measured.




 Analyst                                                                                  Approved By




 This U.S. Customs and Border Protection laboratory report and any attached files or information are provided “For Official Use Only”.       Results
 contained in this laboratory report relate only to the items tested.   The Laboratory report may contain information that may be exempt from
 public release, under the Freedom of Information Act (5 U.S.C. 552) (FOIA) and/or the Privacy Act (5 U.S.C. 552a), or may be “Law Enforcement
 Sensitive”. The information provided should not be employed for any other use that is not consistent with a use for which it has been provided
 and shall not be reproduced, except in full.   All FOIA or any other requests for information pertaining to this laboratory report must be directed
 to the originator, U.S. Customs and Border Protection, Office of Information and Technology, Laboratories and Scientific Services for review
 and subsequent release.


Page 1 of 1                                                                                                              CBP Form 6415B (10/08)
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 58 of 76




                   Exhibit G
    Case 1:19-cv-00090-TMR Document 9               Filed 09/16/19     Page 59 of 76




                                     HQ H129336

                                     July 11, 2011

CLA–2 OT:RR:CTF:TCM H129336 AMM

CATEGORY: Classification

TARIFF NO.: 3822.00.50

Mr. Gregory Blyskal
Dynal, Inc.
475 Northern Blvd.
Great Neck, NY 11021

RE: Modification of New York Ruling Letter 860953; Tariff Classification of
    Diasorin Dynabeads M-450 Tosylactivated and Dynabeads M-280
    Tosylactivated products

Dear Mr. Blyskal,

       This is in regard to New York Ruling Letter (NY) 860953, issued to Dynal,
Inc. (Dynal), dated March 38, 1991, regarding the classification under the
Harmonized Tariff Schedule of the United States (HTSUS), of Dynabeads M-450
Tosylactivated (M-450 TOS) and Dynabeads M-280 Tosylactivated (M-280 TOS)
products. Customs and Border Protection (CBP) classified the above-identified
products under heading 3903, HTSUS, which provides for “Polymers of styrene,
in primary forms”. We have reviewed NY 860953 and found it to be incorrect.
For the reasons set forth below, we propose to modify that ruling.

       Pursuant to section 625(c)(1), Tariff Act of 1930 (19 U.S.C. §1625(c)(1)),
as amended by section 623 of Title VI, notice proposing to revoke NY 860953
was published on May 25, 2011, in Volume 45, Number 22, of the Customs
Bulletin. CBP received no comments in response to this notice.

FACTS:

      In NY 860953, CBP described the products in the following manner:

          The beads (both the M-450 and M-280) are polystyrene spheres that contain
          an iron oxide salt. The polystyrene bead acts as a solid phase for the
          attachment of antibodies. There are two groups of products as follows:

          Group I types are uncoated beads which allow researchers to attach an
          antibody of their choice directly onto the bead: Dynabeads M-450 uncoated
          Dynabeads M-450 Tosylactivated Dynabeads M-280 Tosylactivated
   Case 1:19-cv-00090-TMR Document 9                  Filed 09/16/19       Page 60 of 76



                       *              *            *
       In NY 860953, CBP classified M-280 TOS and M-450 TOS in heading
3903, HTSUS, specifically under subheading 3903.19.00, HTSUS, which
provides for “Polymers of styrene, in primary forms: Polystyrene: Other”.

      According to the product manual provided at <http://tools.invitrogen.com/
content/sfs/manuals/140 13.Dynabeads M-450 Tocylactivated(rev002).pdf>, the
M-450 TOS product is described in the following manner:

          1.1 Intended Use
          Dynabeads M-450 Tosylactivated coupled with antibodies or other ligands
          provide a versatile tool for isolation of both cells and non-cell targets (e.g.
          proteins and other biomolecules). Their size makes them particularly suitable
          for stimulation and expansion of e.g. T cells (2,3,4,7). Cells can be directly
          isolated from any sample such as whole blood, bone marrow, mononuclear
          cell suspensions (MNC) or tissue digests.
                          *               *                *
          1.2 Principle of Coupling
          Dynabeads M-450 Tosylactivated provide reactive sulphonyl esters that can
          react covalently with proteins (e.g. antibodies) or other ligands containing
          primary amino or sulphydryl groups. No further activation is necessary.
          Dynabeads M-450 Tosylactivated will bind proteins physically and chemically
          with an increasing number of covalent bonds with higher temperature and
          pH.
                          *               *                *
          1.4 Description of Materials
          Dynabeads M-450 Tosylactivated are uniform, superparamagnetic
          polystyrene beads (4.5 μm diameter) with a surface suitable for physical and
          chemical binding of antibodies and other biomolecules.
                          *               *                *
          4. GENERAL INFORMATION
                          *               *                *
          Warning And Limitations
          This product is for research use only. Not intended for any animal or human
          therapeutic or diagnostic use unless otherwise stated.
                          *               *                *

        According to the product manual provided at <http://tools.invitrogen.com/
content/sfs/manuals/142.03.04rev009.pdf>, the M-280 TOS product has a similar
construction, except that the beads are smaller (2.8 μm diameter instead of 4.5
μm). In addition, the M-280 TOS product is recommended for Target Protein
Isolation procedures and Immunoassy procedures, rather than Cell Isolation.

ISSUE:

      What is the proper classification of the Dynabeads M-280 Tosylactivated
and Dynabeads M-450 Tosylactivated products under the HTSUS?




                                              2
     Case 1:19-cv-00090-TMR Document 9                      Filed 09/16/19       Page 61 of 76



LAW AND ANALYSIS:

        Classification of goods under the HTSUS is governed by the General
Rules of Interpretation (GRI). GRI 1 provides that classification shall be
determined according to the terms of the headings of the tariff schedule and any
relative section or chapter notes. In the event that the goods cannot be classified
solely on the basis of GRI 1, and if the headings and legal notes do not otherwise
require, the remaining GRI may then be applied.

        The 2011 HTSUS provisions at issue are as follows:

3822                  Diagnostic or laboratory reagents on a backing and prepared diagnostic or
                      laboratory reagents, whether or not on a backing, other than those of heading
                      3002 or 3006; certified reference materials:
                                Diagnostic or laboratory reagents on a backing, prepared diagnostic or
                                laboratory reagents, whether or not on a backing, other than those of
                                heading 3002 or 3006:
3822.00.50                                 Other
-------------------------------------------------------------------
3903                  Polymers of styrene, in primary forms:
                                Polystyrene
3903.19.00                                 Other
--------------------------------------------------------------------

      Note 2(k) to Chapter 39, HTSUS, states, in pertinent part: “This chapter
does not cover: … (k) Diagnostic or laboratory reagents on a backing of plastics
(heading 3822); …”.

       The Harmonized Commodity Description and Coding System Explanatory
Notes (ENs), constitute the official interpretation of the Harmonized System at
the international level. While neither legally binding nor dispositive, the EN
provide a commentary on the scope of each heading of the HTSUS and are
generally indicative of the proper interpretation of the headings. It is CBP’s
practice to consult, whenever possible, the terms of the ENs when interpreting
the HTSUS. See T.D. 89–80, 54 Fed. Reg. 35127, 35128 (August 23, 1989).

        The EN to Heading 38.22 states, in pertinent part:

             Prepared laboratory reagents include not only diagnostic reagents, but also
             other analytical reagents used for purposes other than detection or
             diagnosis. Prepared diagnostic and laboratory reagents may be used in
             medical, veterinary, scientific or industrial laboratories, in hospitals, in
             industry, in the field or, in some cases, in the home.
                                  *                *                 *

       The instant merchandise, as imported, consists of three layers. The first
two layers are a manufactured “bead,” which has a core of iron oxide salt
encapsulated by a polystyrene polymer. The beads are manufactured in a
special process, giving them two important characteristics. First, all the beads
are the same size. This is a function of the emulsification process of the


                                                   3
      Case 1:19-cv-00090-TMR Document 9                   Filed 09/16/19       Page 62 of 76



polystyrene polymerizing process. Second, the beads are magnetic. This is a
function of the added iron oxide salt. These beads functions as the “backing.”
The beads are then coated with a third layer, which is a polyurethane polymer.
Finally, the hydroxyl groups of the polyurethane polymer are reacted with p-
toluenesulfonyl chloride, which attaches sulfonyl ester groups to the hydroxyl
groups of the polyurethane.

       M-450 TOS is used in Cell Isolation procedures. M-280 TOS is used in
Protein Purification and Immunoassay procedures. All of these procedures use a
ligand (such as an antibody, protein, peptide, or glycoprotein) to isolate and
separate a target molecule. However, the instant merchandise, as imported,
cannot be used for either procedure. The end user must employ the Ligand
Coupling Protocol as outlined in the product manuals.1 This process is a
chemical reaction which removes the sulfonyl ester groups from the polyurethane
layer and replaces them with the ligand chosen by the end user. Once this
procedure is complete, the user has a new chemical substance which can be
used for some other purpose, be it Cell Isolation, Protein Purification or
Immunoassays.

       A reagent is “a substance employed as a test to determine the presence
of some other substance by means of the reaction which is produced. Now, any
substance employed in chemical reactions.” The Compact Oxford English
Dictionary, Second Edition (p. 271, 1991). Such substances are also called
reactants. A reactant is defined as “a substance that is consumed in the course
of a chemical reaction. It is sometimes known, especially in the older literature,
as a reagent, but this term is better used in a more specialized sense as a test
substance that is added to a system in order to bring about a reaction or to see
whether a reaction occurs (e.g. an analytical reagent).” Compendium of
Chemical Terminology, IUPAC Recommendations, Second Edition. (p. 342,
1997).

        Typically, a reagent is mixed with another chemical, reacts with it, and is
consumed in that reaction, creating a different set of chemicals. For instance,
silver nitrate is a reagent used for the detection of certain halide ions (chloride,
iodide, bromide), particularly for chloride. When clear silver nitrate and sodium
chloride solutions are combined, the silver and chloride ions react with one
another to form a silver chloride solid precipitate and a solution of sodium nitrate.
Hence, the addition of silver nitrate to a clear sodium chloride solution allows one
to detect the presence of chloride in the solution, because the white silver
chloride precipitate could not have formed without its presence.




1
    See <http://tools.invitrogen.com/content/sfs/manuals/140 13.Dynabeads M-450
    Tocylactivated(rev002).pdf>, Section 2.2;<http://tools.invitrogen.com/content/sfs/
    manuals/142.03.04rev009.pdf>, Section 2.2.


                                                   4
    Case 1:19-cv-00090-TMR Document 9           Filed 09/16/19   Page 63 of 76



        The instant merchandise meets the definition of “reagent.” Both are mixed
with another chemical, specifically, the chosen ligand and buffer solutions. A
chemical reaction occurs, wherein the sulfonyl ester groups attached to the
polyurethane polymer are removed and replaced with the chosen ligand. The
chemical composition of the polyurethane layer is changed. The reaction creates
a different set of chemicals, usable for a new purpose. Therefore, the M-450
TOS and M-280 TOS products are properly classified under heading 3822,
HTSUS, as “… prepared … laboratory reagents, whether or not on a backing …”.

        New York Ruling (NY) 863359, dated May 24, 1991, considered four
similar products, namely Dynabeads M-280 streptavidin, Dynabeads Oligo
(dt)25, Dynabeads Template preparation kit and Dynabeads mRNA. All of these
products use the same superparamagnetized polystyrene bead as the instant
merchandise. However, they use a different coating. The Dynabeads M-280
streptavidin product is a bead coated with streptavidin, which is a protein used to
capture biotin from a sample. This product is ready to use for numerous
applications, including purification of proteins and nucleic acids, protein
interaction studies, immunoprecipitation, immunoassays, phage display,
biopanning, drug screening and cell isolation. The Dynabeads Oligo (dt) 25
product is a bead coated with oligonucleotides, which is a nucleic acid used to
capture intact mRNA from a sample. The product is ready to use for the rapid
isolation of highly purified, intact mRNA from eukaryotic total RNA or directly from
crude extracts of cells, animal and plant tissues. The Dynabeads Template
preparation kit is a package containing Dynabeads M-280 streptavidin and
several buffer solutions. The Dynabeads mRNA purification kit is a package
containing Dynabeads Oligo (dt)25 and several buffer solutions. These products
are different from the instant merchandise, in that they do not have to go through
the Coating Procedure. A chosen ligand has already been attached. However,
they are similar in that the products coated with streptavidin and oligonucleotide
form strong chemical bonds with their target molecule, changing their chemical
composition. CBP classified them under heading 3822, HTSUS, as reagents,
even though the reactions are reversible.

       In Headquarters Ruling (HQ) 967094, dated May 11, 2006, CBP
considered HyperD® products similar to the instant merchandise. The HyperD®
products are composite materials in bead form consisting of a co-polymeric
crosslinked network (hydrogel) distributed inside the pores of a rigid, mineral
(mixture of sintered zirconium and calcium silicates) “ceramic” support
(substrate). The substrate acts as a solid skeleton, while the hydrogel polymer
governs the exchange mechanism for macromolecule or particle adsorption. The
polymer provides a tridimensional network for the capture of separated
molecules. Affinity ligands are chemically attached to the hydrogel polymers at
one end, leaving the other end free to react with the targeted substance to form a
complex or coordination compound with that substance. CBP held that these
products were “separation media,” rather than reactants, and found that they
were not classifiable under heading 3822, HTSUS.



                                         5
    Case 1:19-cv-00090-TMR Document 9           Filed 09/16/19    Page 64 of 76




        Separation media are not reagents because there is no chemical reaction
that consumes the reagent. Rather, the HyperD® products are used in
“adsorption chromatography,” the “separation of a chemical mixture (gas or
liquid) by passing it over an adsorbent bed which adsorbs different compounds at
different rates.” “Adsorption” is defined as “the surface retention of solid, liquid,
or gas molecules, atoms, or ions by a solid or liquid . . . .” McGraw-Hill Dictionary
of Scientific and Technical Terms, Fifth Ed., Parker, Sybil P., ed. (1994, p. 38).
While the EN’s specifically include a seemingly broad spectrum of reagents,
including “other analytical reagents used for purposes other than detection or
diagnosis,” separation media cannot be considered a reagent, analytical or
otherwise, as explained above.

        Chapter 39, HTSUS, does not cover laboratory reagents on a backing of
plastics. See Note 2(k) to Chapter 39, HTSUS. As described above, the instant
merchandise is a prepared laboratory reagent. In addition, it is on a backing of
plastics, in the form of a polystyrene and polyurethane superparamagnetic bead.
Therefore, the M-450 TOS and M-280 TOS products are precluded from
classification under heading 3903, HTSUS.

HOLDING:

       By application of GRI 1, the Dynabeads M-450 and Dynabeads M-280
Tosylactivated products are properly classified under heading 3822, HTSUS,
specifically under subheading 3822.00.50, HTSUS, which provides for
“Diagnostic or laboratory reagents on a backing and prepared diagnostic or
laboratory reagents, whether or not on a backing, other than those of heading
3002 or 3006; certified reference materials: Diagnostic or laboratory reagents on
a backing, prepared diagnostic or laboratory reagents, whether or not on a
backing, other than those of heading 3002 or 3006: Other”.

       The general, column one duty rate is free. Duty rates are provided for
your convenience and are subject to change.




                                          6
   Case 1:19-cv-00090-TMR Document 9          Filed 09/16/19   Page 65 of 76



EFFECT ON OTHER RULINGS:

       NY 860953, dated March 28, 1991, is hereby MODIFIED in accordance
with the above analysis.

      In accordance with 19 U.S.C. §1625(c), this ruling will become effective 60
days after publication in the Customs Bulletin.


                                 Sincerely,



                                 Myles B. Harmon, Director
                                 Commercial and Trade Facilitation Division




                                        7
Case 1:19-cv-00090-TMR Document 9   Filed 09/16/19   Page 66 of 76




                   Exhibit H
     Case 1:19-cv-00090-TMR Document 9                       Filed 09/16/19         Page 67 of 76




                                              HQ H259355

                                          December 19, 2017


OT:RR:CTF:CPMM H259355 APP

CATEGORY: Classification

TARIFF NO.: 3002.12.00; 3822.00.50

Andrea Abraham, Esq.
Meeks, Sheppard, Leo & Pillsbury
1735 Post Road, Suite 4
Fairfield, CT 06824

RE: Request for a ruling; Classification of reference materials used in VITROS systems

Dear Ms. Abraham:

        This is in response to your request for a binding ruling1 dated June 30, 2014,
which was filed on behalf of Ortho Clinical Diagnostics, Inc. (“requestor” or “OCD”). 2
You request a ruling concerning the classification of eight reference materials used to
calibrate, verify the calibration range, and monitor the performance of OCD’s VITROS
Immunodiagnostic Systems under the Harmonized Tariff Schedule of the United States
(“HTSUS”).

FACTS:

       OCD requests a classification ruling on the following eight items: Intact PTH
Control #6802895, Folate Range Verifiers #6800873, Troponin I ES Range Verifiers
#6802303, Ferritin Calibrators #6800378 or #1158864, Anti-HIV 1+2 Calibrators
#6801862, VITROS Immunodiagnostic Products Testosterone Calibrators #1306026,
VITROS Immunodiagnostic Products Testosterone Verifiers #6800661, and VITROS
Immunodiagnostic Products Testosterone Controls #6800660. These calibrators, controls,
1
  The requestor originally submitted the request for a binding ruling on May 19, 2014, but it was
incomplete and was returned. The requestor resubmitted its request for a binding ruling on five items on
June 30, 2014, and provided additional information in subsequent submissions on July 27, 2015 and
March 31, 2016, which also added three more items to its original ruling request. The requestor attached the
instructions for use and the bill of materials with Chemical Abstract Service (“CAS”) numbers.
2
  See Ortho Clinical Diagnostics, Solutions & Products, https://orthoclinical.com/en-us/solutions-products
(last visited June 28, 2017).
    Case 1:19-cv-00090-TMR Document 9                    Filed 09/16/19       Page 68 of 76



and verifiers represent materials of known analyte concentration that can be run in OCD’s
VITROS systems to ensure they meet the quality and performance requirements prior to
and/or after the testing of a patient sample. The products contain specific analyte levels and
matrix composition.

        Calibration is “the process of testing and adjusting the instrument or test system
readout to establish a correlation between the instrument’s measurement of the substance
being tested and the actual concentration of the substance.” 3 A calibrator is the “material
that has been manufactured or assayed to have known, measured values of one or more
characteristics. The assayed values are provided with the material.”4 A control sample is
defined as a “sample prepared in the same or nearly same way as a test or unknown
sample and which should give an expected, predetermined result.”5 Calibration
verification means “testing materials of known concentration in the same manner as
patient specimens to assure the test system is accurately measuring samples throughout
the reportable range.”6

       U.S. Customs and Border Protection’s (“CBP”) Laboratories and Scientific Services,
New York Laboratory reviewed the information submitted by requestor for the various
products and issued two laboratory reports (CBP Laboratory Report No. NY20141081,
dated October 10, 2014, and CBP Laboratory Report No. NY20170004, dated April 5,
2017). These two CBP laboratory reports determined the following:

        The product, Intact PTH Control, consists [of] a set of three calibrators
        containing different concentrations of a mixture consisting of a hormone
        and bovine serum albumin prepared for diagnostic use only. The product
        is not accompanied by a certificate which indicates the values of the
        certified properties, the methods used to determine the values and the
        degree of certainty associated with each value, and the certifying
        authority.

        The product, Troponin I ES range verifier, consists of a set of two
        calibrators containing different concentrations of a mixture consisting of a
        protein in human serum prepared for diagnostic use only. The product is
        not accompanied by a certificate which indicates the values of the certified
        properties, the methods used to determine the values and the degree of
        certainty associated with each value, and the certifying authority.

        The product, Folate range verifier, consists of a set of two calibrators
        containing different concentrations of a mixture consisting of folic acid in

3
  Centers for Disease Control and Prevention, Centers for Medicare and Medicaid Services, and
Department of Health and Human Services, Calibration and Calibration Verification,
https://www.cms.gov/Regulations-and-Guidance/Legislation/CLIA/Downloads/6065bk.pdf (last visited
Sept. 6, 2017).
4
  See Lili Wang & Robert A. Hoffman, Standardization, Calibration, and Control in Flow Cytometry,
http://ws680 nist.gov/publication/get_pdf.cfm?pub_id=921423 (last visited Sept. 5, 2017).
5
  See id.
6
  See supra note 3.


                                                 2
Case 1:19-cv-00090-TMR Document 9            Filed 09/16/19     Page 69 of 76



  a buffer solution containing human serum albumin prepared for diagnostic
  use only. The product is not accompanied by a certificate which indicates
  the values of the certified properties, the methods used to determine the
  values and the degree of certainty associated with each value, and the
  certifying authority.

  The product, Ferritin calibrators, consists [of] a set of three calibrators
  containing different concentrations of a mixture consisting of a protein in
  human plasma prepared for diagnostic use only. The product is not
  accompanied by a certificate which indicates the values of the certified
  properties, the methods used to determine the values and the degree of
  certainty associated with each value, and the certifying authority.

  The product, Anti-HIV 1+2 calibrators, consists of a calibrant containing
  antisera derived from human blood and prepared for diagnostic use only.
  The product is not accompanied by a certificate which indicates the values
  of the certified properties, the methods used to determine the values and
  the degree of certainty associated with each value, and the certifying
  authority.

  Product: VITROS Immunodiagnostic Products Testosterone Calibrators,
  Catalogue Code: 130 6026 [Ingredients: Testosterone in human serum
  with antimicrobial agent. Use: For the quantitative measurement of
  testosterone in human serum and plasma (EDTA or heparin)]. The
  documents provided by the importer that will accompany the product at
  importation do not describe the method used to determine the product
  values and the degree of certainty associated with each value. As per Note
  2(a) to Chapter 38, the product does not meet the definition for certified
  reference material.

  Product: VITROS Immunodiagnostic Products Testosterone Controls,
  Catalogue Code: 680 0660 [Ingredients: Freeze-dried, human serum
  with antimicrobial agent. Use: For the measurement of testosterone in
  human serum and plasma (EDTA or heparin)]. The documents provided
  by the importer that will accompany the product at importation do not
  describe the method used to determine the product values and the degree
  of certainty associated with each value. As per Note 2(a) to Chapter 38
  the product does not meet the definition for certified reference material.

  Product: VITROS Immunodiagnostic Products Testosterone Range
  Verifiers, Catalogue Code: 680 0661 [Ingredients: Freeze-dried,
  testosterone in human serum with antimicrobial agent. Use: For the
  measurement of testosterone]. The documents provided by the importer
  that will accompany the product at importation do not describe the method
  used to determine the product values and the degree of certainty associated




                                      3
    Case 1:19-cv-00090-TMR Document 9               Filed 09/16/19      Page 70 of 76



       with each value. As per Note 2(a) to Chapter 38 the product does not meet
       the definition for certified reference material.

(emphasis added).

        Additionally, the importer notes that OCD sells the VITROS immunodiagnostic
systems and that the calibrators, range verifiers, and controls are used to calibrate these
systems and to certify their performance. The values are assigned by running the controls,
calibrators, and range verifiers on the corresponding VITROS system numerous times. The
calibration range is traceable to in-house reference calibrators.

ISSUES:

       1. Whether the instant merchandise is classifiable as antisera and other blood
          fractions of heading 3002, HTSUS, or as diagnostic or laboratory reagents, or
          certified reference materials of heading 3822, HTSUS.

       2. If the instant merchandise is classifiable in heading 3822, HTSUS, whether it
          is classifiable as “diagnostic or laboratory reagents … other than those of
          heading 3002” under subheading 3822.00.50, HTSUS or as certified reference
          materials under subheading 3822.00.60, HTSUS.

LAW AND ANALYSIS:

         Classification of goods under the HTSUS is governed by the General Rules of
Interpretation (“GRIs”). GRI 1 provides that classification shall be determined according
to the terms of the headings of the tariff schedule and any relative section or chapter
notes. In the event that the goods cannot be classified solely on the basis of GRI 1, and if
the headings and legal notes do not otherwise require, the remaining GRIs may then be
applied. Pursuant to GRI 6, classification at the subheading level uses the same rules,
mutatis mutandis, as classification at the heading level.

       The HTSUS provisions at issue are as follows:

       3002            Human blood; animal blood prepared for therapeutic,
                       prophylactic or diagnostic uses; antisera and other blood
                       fractions and modified immunological products, whether or
                       not modified or obtained by means of biotechnological
                       processes; vaccines, toxins, cultures of micro-organisms
                       (excluding yeasts) and similar products:

                              Antisera, other blood fractions and immunological
                              products, whether or not obtained by means of
                              biotechnological processes:

       3002.12.00                     Antisera and other blood fractions



                                             4
    Case 1:19-cv-00090-TMR Document 9              Filed 09/16/19    Page 71 of 76



       3822           Diagnostic or laboratory reagents on a backing and
                      prepared diagnostic or laboratory reagents, whether or not
                      on a backing, other than those of heading 3002 or 3006;
                      certified reference materials:

                             Diagnostic or laboratory reagents on a backing,
                             prepared diagnostic or laboratory reagents, whether
                             or not on a backing, other than those of heading
                             3002 or 3006:

       3822.00.50                    Other

       3822.00.60            Certified reference materials

       Note 1(h) to Chapter 30 (Pharmaceutical Products), HTSUS, states that this
chapter does not cover “[b]lood albumin not prepared for therapeutic or prophylactic uses
(heading 3502).”

       Note 2 to Chapter 38 (Miscellaneous Chemical Products), HTSUS states:

       2. (a) For the purposes of heading 3822, the expression “certified
       reference materials” means reference materials which are accompanied by
       a certificate which indicates the values of the certified properties, the
       methods used to determine these values and the degree of certainty
       associated with each value and which are suitable for analytical,
       calibrating or referencing purposes.

       (b) With the exception of the products of chapter 28 or 29, for the
       classification of certified reference materials, heading 3822 shall take
       precedence over any other heading in the tariff schedule.

        The Harmonized Commodity Description and Coding System Explanatory Notes
(“ENs”) constitute the official interpretation of the Harmonized System at the
international level. While neither legally binding nor dispositive, the ENs provide a
commentary on the scope of each heading of the HTSUS and are generally indicative of
the proper interpretation of the headings. It is CBP’s practice to consult, whenever
possible, the terms of the ENs when interpreting the HTSUS. See T.D. 89–80, 54 Fed.
Reg. 35127, 35128 (August 23, 1989).




                                             5
Case 1:19-cv-00090-TMR Document 9              Filed 09/16/19         Page 72 of 76



  EN 30.02 states, in relevant part, that this heading covers:

  … (C) Antisera, other blood fractions and immunological products,
  whether or not modified or obtained by means of biotechnological
  processes.

  These products include:

  (1) Antisera and other blood fractions, whether or not modified or
      obtained by means of biotechnological processes.

  Sera are the fluid fractions separated from blood after clotting.

  The heading covers, inter alia, the following products derived from blood
  (including vascular endothelial cells): “normal” sera, human normal
  immunoglobulin, blood fractions and truncated variants (parts) thereof
  with enzymatic properties/activity, plasma, thrombin, fibrinogen, fibrin
  and other blood coagulation factors, thrombomodulin, blood globulins,
  serum globulins, and haemoglobin. This group also includes modified
  thrombomodulins and modified haemoglobins obtained by means of
  biotechnological processes, e.g., sothrombomodulin alfa (INN) and
  thrombomodulin alfa (INN), as well as cross-linked haemoglobins such as
  hemoglobin crosfumaril (INN), hemoglobin glutamer (INN) and
  hemoglobin raffimer (INN).

  The heading further includes blood albumin (e.g., human albumin
  obtained by fractionating the plasma of whole human blood), prepared for
  therapeutic or prophylactic uses.

  Antisera are obtained from the blood of humans or of animals which are
  immune or have been immunised against diseases or ailments, whether
  these are caused by pathogenic bacteria and viruses, toxins or allergic
  phenomena, etc.       Antisera are used against diphtheria, dysentery,
  gangrene, meningitis, pneumonia, tetanus, staphylococcal or streptococcal
  infections, snake bite, vegetable poisoning, allergic diseases, etc. Antisera
  are also used for diagnostic purposes, including in vitro tests. Specific
  immunoglobulins are purified preparations of antisera.

  The heading does not cover blood albumin not prepared for therapeutic or
  prophylactic uses (heading 35.02) or globulins (other than blood globulins
  and serum globulins) (heading 35.04). The heading also excludes
  medicaments which are not separated from the blood but which in some
  countries are described as “sera” or “artificial sera”; they include isotonic
  solutions based on sodium chloride or other chemicals and suspensions of
  pollen which are used against allergic diseases ….




                                        6
Case 1:19-cv-00090-TMR Document 9               Filed 09/16/19     Page 73 of 76



  EN 38.22 states, in relevant part, that:

  This heading covers diagnostic or laboratory reagents on a backing,
  prepared diagnostic or laboratory reagents, other than diagnostic
  reagents of heading 30.02 or diagnostic reagents designed to be
  administered to the patient and blood grouping reagents of heading 30.06.
  It also covers certified reference materials. Diagnostic reagents are used
  in the evaluation of physical, biophysical or biochemical processes and
  states in animals and humans; their function is based upon a measurable or
  observable change in the biological or chemical substances constituting
  the reagent. Prepared diagnostic reagents of this heading may be similar
  in function to those designed to be administered to patients (subheading
  3006.30), with the exception that they are used for in vitro, rather than for
  in vivo, applications. Prepared laboratory reagents include not only
  diagnostic reagents, but also other analytical reagents used for purposes
  other than detection or diagnosis. Prepared diagnostic and laboratory
  reagents may be used in medical, veterinary, scientific or industrial
  laboratories, in hospitals, in industry, in the field or, in some cases, in the
  home.

  Reagents of this heading are either on a backing or in the form of
  preparations and thus comprise more than a single constituent. For
  example, they may consist of admixtures of two or more reagents or of
  single reagents dissolved in solvents other than water. They may also be
  in the form of paper, plastics or other materials (used as backings or
  support), impregnated or coated with one or more diagnostic or laboratory
  reagents, such as litmus, pH or pole-finding papers or pre-coated immuno-
  assay plates. Reagents of this heading may also be put up in the form of
  kits, consisting of several components, even if one or more components
  are separate chemically defined compounds of Chapter 28 or Chapter 29,
  synthetic colouring matter of heading 32.04 or any other substance which,
  when presented separately, would be classifiable under another heading.
  Examples of such kits are those for testing glucose in blood, ketones in
  urine, etc., and those based on enzymes. However, diagnostic kits having
  the essential character of products of heading 30.02 or 30.06 (e.g., those
  based on monoclonal or polyclonal antibodies) are excluded.

  The reagents of this heading should be clearly identifiable as being for use
  only as diagnostic or laboratory reagents. This must be clear from their
  composition, labelling, instructions for in vitro or laboratory use,
  indication of the specific diagnostic test to be performed or physical form
  (e.g., presented on a backing or support).

  With the exception of the products of Chapter 28 or 29, for the
  classification of certified reference materials, heading 38.22 shall take
  precedence over any other heading in the Nomenclature.



                                         7
    Case 1:19-cv-00090-TMR Document 9               Filed 09/16/19      Page 74 of 76



       The certified reference materials of this heading are reference materials
       prepared for the calibration of an apparatus, the assessment of a
       measurement method or the assignment of values to a material. These
       reference materials may consist of the following:

       (a) Substrate materials containing added analytes, the concentration of
           which has been accurately determined;

       (b) Unmixed materials, the concentration of certain components of which
           has been accurately determined (e.g., the protein and fat content of
           milk powder);

       (c) Materials, whether natural or synthetic, certain properties of which
           have been accurately determined (e.g., tensile strength, specific
           gravity).

       These reference materials must be accompanied by a certificate which
       indicates the values of the certified properties, the methods used to
       determine the values and the degree of certainty associated with each
       value, and the certifying authority.

(emphasis added).

        If the instant merchandise is a certified reference material, it is classified in
heading 3822, HTSUS, specifically in subheading 3822.00.60, HTSUS, as such. If it is
not a certified reference material, but is instead a product of heading 3002, HTSUS, such
as antisera and other blood fractions and modified immunological products, then by the
exclusionary terms of heading 3822, HTSUS, it is classified in heading 3002, HTSUS. If
it does not qualify as a certified reference material of subheading 3822.00.60, HTSUS or
as a reagent of heading 3002 HTSUS, it is classifiable in heading 3822, HTSUS,
specifically in subheading 3822.00.50, HTSUS.

        Pursuant to Note 2(a) to Chapter 38, HTSUS, certified reference materials must
be accompanied by a certificate, which indicates the values of the certified properties, the
methods used to determine these values, and the degree of certainty associated with each
value. CBP has previously classified certified reference materials under heading 3822,
HTSUS, specifically under subheading 3822.00.60, HTSUS, provided they complied
with the requirements in Note 2(a) to Chapter 38, HTSUS. See New York Ruling Letter
(“NY”) N232989, dated October 4, 2012 (the company was a known producer of
certified reference materials and had provided a certificate for the certified reference
standard used in laboratory analysis in compliance with the requirements in Note 2(a) to
Chapter 38, HTSUS); NY L88599, dated January 20, 2006 (the calibration mixtures were
accompanied by a certificate of analysis indicating the values of the certified properties,
the methods used to determine these values, the degree of certainty associated with each
value, and the certifying authority); NY N152405, dated March 18, 2011 (various ISO
17025 liquid density certified reference materials, which were the standard for the
calibration of density measuring equipment in compliance with the requirements in Note


                                             8
       Case 1:19-cv-00090-TMR Document 9                   Filed 09/16/19   Page 75 of 76



2(a) to Chapter 38, HTSUS); NY N109995, dated June 25, 2010 (various ISO 17025
liquid density certified reference materials, which were the standard for the calibration of
density measuring equipment in compliance with the requirements in Note 2(a) to
Chapter 38, HTSUS); NY N052415, dated March 13, 2009 (calibration and cleaning kit
in compliance with the requirements in Note 2(a) to Chapter 38, HTSUS).

        However, from an examination of the documents submitted and confirmation in
the two CBP laboratory reports, see supra, we conclude that unlike the products in the
above-cited CBP rulings, the subject reference materials are not certified reference
materials pursuant to Note 2(a) to Chapter 38, HTSUS, because they do not indicate the
values of the certified properties, the methods used to determine these values, and the
degree of certainty associated with each value. We will next determine the proper
classification of the instant reference materials.

        Hawley’s Condensed Chemical Dictionary defines a reagent, in part, as “Any
substance used in a reaction for the purpose of detecting, measuring, examining, or
analyzing other substances”.7 The instant products are prepared diagnostic reagents
because they are used for the purpose of the in vitro evaluation (detecting, measuring,
examining, or analyzing) a specific substance or substances which serve as an indicator
of physical, biophysical or biochemical processes and states in humans, they consist of
more than a single constituent, and they are dissolved in a solvent matrix other than water
(in the cases at hand, serum, serum albumin, or plasma). They are classifiable in heading
3822, HTSUS, as such, provided they are not described by heading 3002, HTSUS (or
heading 3006, HTSUS, which is not implicated here). Products of heading 3002,
HTSUS, include human blood; animal blood prepared for therapeutic, prophylactic or
diagnostic uses; antisera, other blood fractions and immunological products ...; vaccines,
toxins, cultures of micro-organisms … and similar products.

        Of the eight products at issue, only the product Anti-HIV 1+2 Calibrators is
wholly comprised of products of heading 3002, HTSUS (anti-virus calibrators and
antisera) and is thus a product of heading 3002, HTSUS. It is therefore excluded from
classification in heading 3822, HTSUS.

         The Intact PTH Control and the Folate Range Verifiers do not contain any product
of heading 3002, HTSUS. Human and animal albumin prepared for diagnostic use is not
listed in the heading text and is specifically excluded by EN 30.02 and Note 1(h) to Chapter
30, HTSUS.

        Although, the rest of the calibrators, verifiers and controls include human plasma
and human serum, which are products of heading 3002, HTSUS, those products merely
serve as the reagents’ solvent matrix. Therefore, the subject Troponin, Ferritin and
Testosterone products are not excluded from classification in heading 3822, HTSUS, and
are classified there.



7
    The Hawley’s Condensed Chemical Dictionary 953 (14th ed. 2001).


                                                   9
    Case 1:19-cv-00090-TMR Document 9               Filed 09/16/19     Page 76 of 76



HOLDING:

        By application of GRIs 1 and 6, the Intact PTH Control, Folate Range Verifiers,
Troponin I ES Range Verifiers, Ferritin Calibrators, VITROS Immunodiagnostic
Products Testosterone Calibrators, VITROS Immunodiagnostic Products Testosterone
Controls, and VITROS Immunodiagnostic Products Testosterone Range Verifiers are
properly classified under heading 3822, specifically under subheading 3822.00.50,
HTSUS, which provides for “Diagnostic or laboratory reagents on a backing and
prepared diagnostic or laboratory reagents, whether or not on a backing, other than those
of heading 3002 or 3006; certified reference materials: Diagnostic or laboratory reagents
on a backing, prepared diagnostic or laboratory reagents, whether or not on a backing,
other than those of heading 3002 or 3006: Other.” The 2017 column one, general rate of
duty is Free.

        By application of GRIs 1 and 6, the product Anti-HIV 1+2 Calibrators is properly
classified under heading 3002, HTSUS, specifically under subheading 3002.12.00,
HTSUS, which provides for “Human blood; animal blood prepared for therapeutic,
prophylactic or diagnostic uses; antisera and other blood fractions and modified
immunological products, whether or not modified or obtained by means of
biotechnological processes; vaccines, toxins, cultures of micro-organisms (excluding
yeasts) and similar products: Antisera, other blood fractions and immunological products,
whether or not obtained by means of biotechnological processes: Antisera and other
blood fractions.” The 2017 column one, general rate of duty is Free.

        Duty rates are provided for your convenience and are subject to change. The text
of the most recent HTSUS and the accompanying duty rates are provided at
https://hts.usitc.gov/current.

       A copy of this ruling letter should be attached to the entry documents filed at the
time the goods are entered.

                                      Sincerely,




                                      Myles B. Harmon, Director
                                      Commercial and Trade Facilitation Division




                                            10
